Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 1 of 82

EXHIBIT 1
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 2 of 82

4 ‘

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT GE CALIFORNIA

 

IN RE APPLICATION OF LATVIA MGI Case No.
TECH SIA ET AL FOR AN ORDER TO
TAKE DISCOVERY FOR USE IN A
FOREIGN PROCEEDING PURSUANT
TO 28 U.S.C. § 1782

 

 

[PROPOSED] ORDER

Upon consideration of the Application And Petition For An Order To Conduct Discovery
For Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782 (the “Petition”), submitted by
Latvia MGI Tech SIA (“Latvia MGI”), MGI Tech Co., Ltd. (“MGI Tech”), MGI International
Sales Co., Ltd (“MGI International”), BG] Complete Genomics Hong Kong Co., Ltd. (“BGI
Complete”), BGI-HongKong Co., Limited (“BGI-HongKong”), BGI Tech Solutions (HongKong)
Co. (“BGI Tech”), BGI Health (HK) Company Limited (“BGI Health”), Genoks Teknoloji Saghk
Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. Sti.
(“Genoks”), Labema Oy (“Labema”), Comercial Rafer, SL (“Rafer”), BGI Europe A/S (“BGI
Europe”), and Witec AG (“Witec”) (collectively, “Petitioners”) and all papers submitted in support
thereof, this Court finds that (i) the statutory requirements of 28 U.S.C. § 1782 are satisfied, and
(ii) the factors identified by the United States Supreme Court in Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting the Petition.

It is therefore ORDERED that

(a) the Petition is granted;

(b) Petitioners are authorized to serve the subpoena annexed as Exhibit 2 to the

declaration of Joseph Milowic UT (‘Subpoena’) upon lumina, Inc.

(“Respondent”);
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 3 of 82

‘ i

(c) Respondent is directed to respond to such Subpoena pursuant to the Federal Rules
of Civil Procedure and the Local Civil Rules of this Court; and

(d) Petitioners are permitted to share any discovery obtained pursuant to this Order
with their co-parties in the foreign proceedings.

(e) Petitioner is authorized to use any evidence obtained pursuant to the Subpoena in
any additional or pending foreign proceeding arising out of the same facts, events,

patents, or transactions underlying Petitioner’s Application.

SO ORDERED.

2020

Date: :

 

UNITED STATES DISTRICT JUDGE
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 4 of 82
i ‘

EXHIBIT 2
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 5 of 82

4

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of California

LATVIA MGI TECH SIA ET AL

Plaintiff

v.
ILLUMINA, INC.

 

Civil Action No.

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Illumina, inc.

 

(Name of person to whom this subpoena is directed)

vf Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

 

Place: Quinn Emanuel Urquhart & Sullivan, LLP Date and Time:
50 California Street, 22nd Floor .
San Francisco, California 94111 09/21/2020 5:00 pm

 

 

 

 

(1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, tesi, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 445(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

 

Date:
CLERK OF COURT
OR
/s/ David Bilsker
Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Petitioners

who issues or requests this subpoena, are:

 

David Bilsker; QUINN EMANUEL URQUHART & SULLIVAN, LLP
50 California Street. 22nd Floor, San Francisco, California 94111: davidbilsker@aquinnemanueLcom: (415) 875-6600

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a){4).
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 6 of 82

y

AO 88B (Rev. 02/14} Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 43.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

CO) served the subpoena by delivering a copy to the named person as foliows:

 

 

on (date) ; or

 

© i returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 7 of 82

i

i
‘

AO 88B (Rev. 02/14) Subpaena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action{Page 3)

Federal Rule of Civil Precedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c} Place ef Compliance.

(1) For a Trial, Hearing, or Deposition, A subpocna may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person, or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer, or
(ii) is commanded to attend a trial and would not incur sebstantial
expense.

(2) Fer Other Discovery. A subpoena may command:

{A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person, and

(B) inspection of premises at the premises to be inspected.

(d} Protecting a Person Subject to a Subpoena; Enforcement.

(4) Avoiding Undue Burden er Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may inciude
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Perniit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronicalfy stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the partly or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. [f an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Guashing or Modifying a Subpoena.

{A) hen Required, On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, ino
exception or waiver applies; or

(iv) subjects a person to undue burden,

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative, In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii} ensures that the subpoenaed person will be reasonably compensated.

(c) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
nwust produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Téa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a forma or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The persan
responding need not provide discovery of electronically stored information
from sources that the person identifics as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2\(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Jnformation Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) deseribe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Jnformation Produced. Lf information produced in response fo a
subpaena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Afler being
notified, a party must prompily return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt.

The court for the district where comptiance is required—and also, after a
motion is transferred, the issuing court—inay hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access te subpoena materials, see Fed. R. Civ. B. 45{a) Committee Note (2013).

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 8 of 82

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

 

IN RE APPLICATION OF LATVIA MGI TECH | Case No.
SIA ET AL FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN A FOREIGN
PROCEEDING PURSUANT TO 28 U.S.C. §
1782
ATTACHMENT B

The United States District Court for the Northern District of California has authorized
Petitioners to serve this subpoena upon you in support of (i) foreign actions brought by you and
your affiliates asserting patent infringement and other claims and (ii) foreign nullity proceedings

challenging the validity and/or enforceability of those patents and/or claims brought by the

Petitioners.

DOCUMENT REQUESTS

DOCUMENT REQUEST NO, 1.

All deposition transcripts of any named inventor in any proceeding regarding United

States patents claiming azidomethyl as a 3’ blocking agent or related to the Asserted Illumina

Patents, including but not limited to:

a. The transcript from the deposition of Colin Barnes, taken January 6, 2011 in Life

Techs. Corp. v. Hlumina, Inc., No. 09-706 (D. Del.) and all exhibits thereto;
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 9 of 82

b. The transcript from the deposition of Colin Barnes, taken March 13, 2013 in
Hlumina Inc., et al vy. Complete Genomics Ine., et al., No. 3:12-cv-01465 (S.D.
Cal.) and all exhibits thereto;

c. The transcript from the deposition of Xiaohai Liu, taken March 20, 2013 in The
Trustees of Columbia University et al v. Hlumina Inc., et al, No. 12-376 (D. Del.)
and all exhibits thereto;

d. The transcript from the deposition of Xiaohai Liu, taken August 20, 2020 in the
First California Proceeding and the Second California Proceeding and ail exhibits
thereto;

e. The transcripts of any future depositions of Shankar Balasubramanian, Colin
Barnes, Joseph Brennan, John Milton, Sifke Ruediger, Mark Smith, Harold
Swerdlow, or Xiaolin Wu which relate to the Asserted Illumina Patents or any
other patents claiming azidomethyl as a 3’ blocking agent, and all exhibits thereto,
including but not limited to any depositions of those individuals in the First
California Proceeding, the Second California Proceeding, or the Delaware
Proceeding; and

f. Any other deposition transcripts, and all exhibits thereto, that have been produced
or are due to be produced by I!lumina in pending or future depositions in the First
California Proceeding, the Second California Proceeding, or the Delaware
Proceeding.

DOCUMENT REQUEST NO. 2.
All Documents, Communications, and things reflecting, referring to, or relating to the

conception and reduction to practice of the inventions claimed in the Asserted [lumina Patents
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 10 of 82

that have been produced or are due to be produced by I{fumina in the First California Proceeding,
the Second California Proceeding, or the Delaware Proceeding, including but not limited to
laboratory notebooks, inventor notebooks, experimental data, research summaries, memoranda,
presentations, business plans, correspondence, meeting minutes, invention disclosures, computer
data, internal invention notices, as well as the first written description or disclosure of such
subject matter. For the avoidance of doubt, this includes, but is not limited to:
a. Any documents produced in the First California Proceeding, the Second
California Proceeding, or the Delaware Proceeding, identifying the experiments
described in [0154]-[0161] of EP °578, and any records of the experiments shown
in Figures 5-7 and referred to in the corresponding Figure legends in [0048] of EP
°578 which correspond to Figures 5-7 of United States Patent Nos. 7,771,973 and
7,541,444 which are the subject of Case No. in the action pending between
Illumina and BGI in the Northern District of California;
b. Any records of the experiments described in the documents D28-D30, which were

relied upon by Tlumina Cambridge in the EPO Opposition Proceedings relating to

EP °578.
INSTRUCTIONS
1, Each Request extends to all Documents in your possession, custody, or control or in the

possession, custody, or control of anyone acting on your behalf. A Document is in your
possession, custody, or control if it is in your physical custody or if it is in the physical
custody of any person or entity and you (i) own such Document in whole or in part; (ii)
have a right (by contract, statute, or otherwise) to use, inspect, examine, or copy such

Document on any terms; (iii) have an understanding, express or implied, that you may
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 11 of 82

3

use, inspect, examine, or copy such Document on any terms; or (iv) have, as a practical
matter, been able to use, inspect, examine or copy such Document when you sought to do
SO.

If you know the location of any requested Document and do not produce the Document
on the ground that the Document is not in your possession, custody, or control, you shall
identify the Document and identify the person who you believe has possession, custody,
or control of the Document.

if you are unaware of the existence of any Documents responsive to a particular Request,
your response should expressly indicate so.

The original of each Document requested herein shall be produced together with any
drafis, revisions, or copies of the same that bear any mark or notation not present in the
original or that otherwise differ from the original.

All Documents shall be produced in their entirety without redaction (other than
redactions for privilege) and should include all attachments and enclosures. Documents
that are attached to each other or are in the same family should not be separated.

You must state whether you will produce Documents as they are kept in the usual course
of business or organized and labeled to correspond with the categories in the Request.

The response to each Request shall state, with respect to each item or category, that
production will be made or inspection will be permitted as requested, unless the Request
is objected to, in which event the reason(s) for objection shall be stated. If objection is
made to part of a Request, the part shall be specified; Documents responsive to the
remainder of the Request shall be produced. Any such objection shall not extend the time

within which you must otherwise respond to a Request to which no specific objection has
10.

il.

12.

13,

14.

Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 12 of 82

been made.

With respect to any Documents or information withheld on a claim of attorney-client
privilege, the work product doctrine, or any other applicable privilege, you shall provide
an express statement of the asserted privilege that includes the following information: (i)
the applicable date; (ii) the identity of the author(s), including (but not limited to) the
business or legal title(s) or position(s); (di) the identity of the recipient(s), including (but
not limited to) business or legal title(s) or position(s); (iv) the subject matter of the
Document; (v) the identity of all other persons who received copies; and (vi) the specific
factual basis of the claimed privilege or other protection from discovery.

The use of the singular form of a noun includes the plural form, and vice versa.

The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
necessary to bring within the scope of the Request all responses that might otherwise be
construed to be outside of its scope.

The terms “each,” “any,” and “all” shall be construed to mean “each and every.”

Each Request shall operate and be construed independently and, unless otherwise stated,
no request limits the scope of any other Request.

In responding to any of these Requests, if you encounter any ambiguity in construing
either the Requests or a definition or instruction, set forth the mattered deemed
ambiguous and the construction used in answering the Request. These requests are to be
liberally construed, and you should resolve any doubts about whether a Document is
responsive to these Requests in favor of production.

These Requests shall be deemed continuing in nature, and supplemental responses and

Document production are required if You, directly or indirectly, obtain further
15,

Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 13 of 82

‘ ‘

information after its initial responses and Document production,

Unless the Request explicitly states otherwise, the date range for each Request shall be

the period beginning January 2013, and continuing through the present.

DEFINITIONS

16.

17.

IL.

U1.

“Asserted [fumina Patents” means the following European, Turkish, and UK patents:

European Patents (“EPs”)

A.
B
C,
D
E.

F.

EP 1 530 578 (“EP °578”)
EP 3 002 289 (“EP °289"")
EP 1 828 412 (“EP *412”)
EP 2 021 415 (“EP °415”)
EP 3 578 433 (“EP ‘433”)

EP 3363809 BI (the “EP °869”)

Turkish Patents

A.

TP 2018 04580 (“TP ’4580”)

UK Patents

A,

A.

EP (UK) 1 664 287 BI (“EP ‘287”)

Hong Kong Patents

Hong Kong Standard Patent HK 1253509 (HK 509”)

“Communication” means any conveyance of information by any means, including but

not limited to in writing, via email, via instant messaging software, or via telephone.

Where a Communication is via telephone, you should produce Documents such as

telephone records sufficient to show the occurrence of the Communication.
18.

19.

20,

21.

22.

23.

Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 14 of 82

‘Delaware Proceeding” shal! mean Complete Genomics, Inc. v, lumina, Inc., No. 1:19-
cv-00970-MN (D. Del.)

“Tyocument” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules
of Civil Procedure, and in particular includes (but is not limited to) every writing or
record of every type and description, including ‘etters, correspondence, diaries,
transcripts, notebooks, memoranda, tapes, electronic data or storage, stenographic or
handwritten notes, studies, publications, books, data, pamphlets, pictures, films, video
recordings, reports, financial statements, ledgers, applications, emails, instant messages,
text messages, or however produced or reproduced, in your possession, custody, or
control. “Document” also includes all copies and drafts of every writing or record when
the copy or draft is not identical to the original. “Document” includes electronically-
stored information.

“EPO Opposition Proceedings” shall mean the various proceedings initiated by certain
of the Petitioners before the European Patent Office challenging the validity of the
Asserted Illumina Patents.

“First California Proceeding” shall mean J/umina, Inc., et al. vy. BGI Genomics Co.,
LTD., No. 3:19-cv-03770-WHO (N.D. Cal.).

“{Jlumina Cambridge” shall mean Hlumina Cambridge Ltd., its respective principals,
affiliates, agents, employees, officers, directors, members, partners, owners, attorneys,
advisors, accountants, contractors, subsidiaries, parents, or any other person acting on
their behalf, under their direction, at their behest, for their benefit, or under their control.
“Petitioners” shall mean Latvia MGI Tech SIA; MGI Tech Co., Ltd.; MGI International

Sales Co., Ltd.; BGI Complete Genomics Hong Kong Co., Ltd.; BGI-HongKong Co.,
24.

Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 15 of 82

\

Limited; BGI Tech Solutions (HongKong) Co.; BGI Health (HK) Company Limited;
Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik
Ithalat Ihracat San. Tic. Ltd. Sti.; Labema Oy; Comercial Rafer, SL; BGI Europe A/S, and
Witec AG along with their respective principals, affiliates, agents, employees, officers,
directors, members, partners, owners, attorneys, advisors, accountants, contractors,
subsidiaries, parents, or any other person acting on their behalf, under their direction, at
their behest, for their benefit, or under their control.

“Second California Proceeding” shall mean Ihunina, Inc. et al. v. BGI Genomntics Co.,

Ltd. et al., No. 3:20-cv-01465 (N.D. Cal.).
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 16 of 82

EXHIBIT 3
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 17 of 82

\

8/31/2020 Intraduction-BGI Group Official Website

 

About BGI

Curiosity, Application of Knowledge,
Working for the Betterment of Mankind.

introduction

Founded in 1999, BGI is one of the world's leading life science and genomics organizations. BGI’ s mission is
to use genomics to benefit mankind and to be a leader in the era of life sciences. BGI follows a genomics
development model of “research, production and application” . With businesses in more than 100 countries
and regions around the world, BGI has established cooperation and partnerships with thousands of different
organizations across multi-disciplinary research areas including medicat health, resource conservation and
judicial services. At the same time, BGI provides equipment, technical support and solutions for the needs of
national economies and people’s livelihoods, such as precision medicine and precision health. BGI is
committed to applying its genetic and technological achievements to real world settings in order to realize the
dream of trans-omics for a better life.

Mission - Trans-omics for a better fife.
Vision - To be a world leader in the age of life sciences.
Core Values ~ Curiosity, Application of Knowledge, Working for the Betterment of Mankind.

hitps.fen.genomics.cn/en-about.html 14
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 18 of 82

8/31/2020 Intraduction-BGi Group Official Website

 

About BGl

 

BGI Research

BGI College

China National GeneBank

GigaScience

BG! Genomics

MGI

hips :en.genomics.cn/en-about. html 24
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 19 of 82

\ \

6/31/2020 Intreduction-BG! Graup Official Website

 

About BGI

BGI Agro

BGI Health

 

  

|

OMICS FOR ALL

htips://en.genomics.cn/en-about. html 34
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 20 of 82

8/31/2020 infroduction-BGI Group Official Website

 

About BGI

https:fen.genomies.cn/en-about. html 4/4
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 21 of 82

4

EXHIBIT 4
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 22 of 82

Colin Steele

From: Theodore Folkman <ted@falkman.law>

Sent: Thursday, June 25, 2020 5:54 PM

To: Joseph Milawic ill

Ce: Minyao Wang (mwang@hechtpartnerslip.com)
Subject: Some thoughts for tomorrow

Attachments: Letter to K Scott 6-2-20.pdf

     

~ fexTERIVAL ENAAIL] 0

   

 

Joe, here is a list of the issues I’m hoping we can discuss tomorrow:

1. [dike to follow up on my letter to Katie Scott of 6/2 (see attached}, both with regard to Switzerland and more
generally. I'm hoping you can provide a status update on this.

2. We envision a 30(b}(6} deposition that takes place in two discrete parts: first, a “technical” depasition covering
topics 4 to 13, and second, a “commercial” deposition covering topics 1 to 3. I'd like to start planning out some
dates, with the understanding that you'd need to clear them with your likely witnesses.

3. As you know, in civil law jurisdictions it often is necessary to bring separate actions in circumstances in which, in
common Jaw jurisdictions, a party would simply bring a motion in the existing action. ilumina’s counsel in
Denmark are contemplating bringing a separate proceeding against the existing Danish defendant and would
like ta correspond with BGI’s Danish counsel about certain documents that your clients have produced, If they
do in the end bring the new proceeding, they would like to be able to reference the documents in the new
proceeding, subject of course to the terms in the protective order regarding requesting confidential treatment.
Because the protective order defines “Litigation” with spectficity, and out of an abundance of caution, | would
like to have your clients’ agreement to allow this, and if your clients are not in agreement, then | would like to
discuss the logistics of bringing the issue to the attention of the Judge for a prompt decision.

4. inprevious meet-and-confers with Arnold & Porter, | raised the issue of some of your clients’ interrogatory
responses, in particular the response to the first set of Interrogatories (for your reference, ECF No. 29-13 in case
no. 19-3770}, which we believe are responsive to the document requests In the 1782 action. | request that your
clients agree to produce a copy of those answers for use in the Foreign Actions.

5, Illumina may bring additional actions In the countries where the Foreign Actions that were the subject of the
1782 application are pending (in addition to the potential Danish action mentioned above}. | would like to
discuss with you modifying the protective order to permit the use of the materials produced in those potential
actions.

6. In light of our earlier correspondence regarding translators, | may want to raise with you a proposed
modification of the protective order to permit us more easily to obtain translations of the Chinese-language
documents produced.

Looking forward to our discussion,

Ted

Theodore J. Folkman
FOLKMAN ELC

53 State Street, Suite 500
Boston, MA 02109 USA
Tel, +1 (617) 219-9664
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 23 of 82

‘

www. folkman.law

This email message contain information that may be confidential or may be protected by the attorney/client privilege or another
privilege. It is meant only for the intended recipient. If you have received the email in error, please notify me by replying to this
message and defete the message, Email is, in general, an insecure method of communication. if you need to communicate with the
sender in a secure way, please contact the sender to make arrangements. Nothing in this email is intended to constitute an
electronic signature under the Electronic Signatures in Global and National Commerce Act or the Massachusetts Uniform Electronic
Transactions Act or any similar law, unless the ernail expressly states otherwise.

fy Please consider the environment befare printing this email.
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 24 of 82

EXHIBIT 5
Case 5:20-mc-80152-WHO

6791/2020

‘Offica Locations | Cantact information

 

Contec Us:

Commercial Offices - USA

IHursina, Ene.
Worldwide Headquarters

5200 Itumina Way
(formerly $200 Research Pl)
San Diego, 2122 U

4.858.202.4500 (tel)
1.858.202.4766 (fax)

Klurmina Foster City

200 Lincofn Cenjre Drive
Poster City, CA 94404

1.650.376.9000 (tel)

Hlumina, Inc.
i3 Campus

4795 Executive DF
San Diego, CA 92121

 

1.858.202.4500 (tel}
7.858.202.4746 (fax)

[Humina Baltimore

807 W, Baltimore St, Sulte 500
Baltimore, MD 27120

1.667.260.5785 (tel}

Commercial Offices - International

lHurnina Australia and New Zealand
Nursing Association Building

Level 3, 535 ilzaheth Street

Melbourne, Vie 3000

+41 (0)3.9712.9900 (tell

+61 (0]3.9212.9903 (fax)

1800 775 688 (te]— Free call Australia)
CBOO 451 650 (tal - tol free New Zealand)

lumina China
Reijing Branch

Ihumina Tracing (Shanghel) Co., Ltd.

Bm. 11034, Bids, HW, Phoenly Place

No. A5 Shuquanaxift, Chaoyang District
Beijing 100028, PR. Ching
+86.10,8455,4886 (tel)
+86,10,8455.4855 {fax}
waniiuming com.cn

lumina Latin America

Alameda Santos, 78? - sulle 62
Sa0 Paulo, Brazioi419-000

455 71 3500 3800 {tel}
+55 71 3500 3950 (fax)

hiigsJAvww.illuripa,comicompany/contact-usfocations hime

Hlumina Germany
Hlurina Soiutions Center Berlin
Atrium Tower

Fichhornstrale 3

40.785 Betiln

Germany

{lumina France

lumina Solutions Center Paris
Genopols Campus. },.544. 7,
Swe. Hen Desbruéres

91000. Evry
France

+33 805 102 193 tel)

lumina Nethertands

Ereddy van Riemsdikweg 15
S657 Ef Findnoven

The Nethedands

+3140) XX-XXXXXXX (tel)
+3140) XX-XXXXXXX {fax}

Document 13-1 Filed 09/08/20 Page 25 of 82

 

Hlumina Madison

524 Genomic Drive
Macison, Wi 53719

1.608.442.6100 (tal)

(turnina China
Hlumina Trading (Shanghai) Co., Ltd.

+86.21.6032-1066 (tel)
+86.21,6080.627S (ax)
enw illuming.con.cy

iHumina Japan

Mita Belly Building 22F
5-36-7 Shiba, Minato-ku
Tokyo 108-0014,

depen

381.3.4578.2800 (tel}
+81.3.4578.2810 (fax)
ipdlumina.com

Hlumina United Kingdam
Great Abington

Iiuming Cente

19 Grants Park, Great Abington
Cambridge, Cambricaeshire
£821. 6NF, United Kingdom

Cae fans Annan dont
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 26 of 82

‘ t

 

ani2020 Office Locations | Genlact infaraation.
+H YY) 1223 SUOUUU Tr
+44 (0) 1223 408001 (fax}
lEumina Singapore Iurnina Canada ldumina Korea
‘41 Blonolis Way, #09-05 Helios 400-725 Granville Street 94F KTB Bulking
Singapore 138657 Vancouver, Britlsh Cobwnbla 66 Yeoidaer Yeoungdeungpe- gu
465.677.0188 {tal) Canada, V7¥ 165 Seoul Korea
4+ 800 579 2745 (tel - 101 free) 4,858,202.4506 002-740-5900 Hel}
+65,.6774.0388 (fax) 1.858.202.4706 (fax) 02-786-8368 (fax)

Manufacturing, Research and Development

jliumina Hayward filumina Singapore
2586 Industrial Biyd, Manufacturing only
Hayward, CA 94545 USA 29 Woodlands indusiriai Park E1
§10.670,9300 (tel) Nath Tech Labbe. 02-1318
INQaDore. 5:
510.670.9302 {fax} singe
4165,6579.2000 {tel}

465.6579,2601 (fax}

Legal Entity. and Address Listing»

Innovative technologies

 

Al iltumina, our goal Is 16 apply innovative technologles 19 the analysis of genetic variation and function, making
studies possible that were not even imaginable just a few years ago. it is mission critical for us to deliver
innovative, flexib'e, and scalable solutions to meet the needs of our customers. As a global company thal places
high value on collaborative interactions, tapid delivery of salutions, and providing the highest level of quality, wa
strive to mee? this challange. Illumina innovative sequencing and aray technologies ara fueling groundbreaking
advancements in life sclenee research, transiational and consumer genomics, and molecafar diagnostics.

For Research Use Only. Not for use in diagnostic procedures (except as specifically noted).
@ 2020 Illumina, lic. Ail rights reserved.

All trademarks ave the property of Iumina, Inc. or their respective owners.
For specific trademark information, sea www.lluming.comfcompanyegalLhim.

Privacy Polley

hips: “eww lunina.comcompanyicontact-usiiocations. himl
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 27 of 82

EXHIBIT 6
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 28 of 82

Case 3:19-mc‘80215-JSC Documents Filed O9/06AL9 Page 1 of 2

te

Weil, Gotshal & Manges LLP
Edward R. Reines (SBN 135960)

edward. rcines(@weil.com
Derek C. Walter (SBN 246322)

i Pierce Bainbridge Beck Price & Hecht LLP
Brian J. Dunne (SBN 275689)

2 355 8. Grand Ave., 44th Fioor

Los Angeles, California 90071

3 m1, derek .walter@weil.com
el: (213) 262-9333 Silicon Walley Offiee
4 bdunne@piercebainbridge.com 201 Redwood Shores Parkway
5 Pierce Bainbridge Beck Price & Hecht LLP Redwood Shores, CA 94065
Theodore J. Folkman (pro hae vice pending) Telephone: (656) 802-3000
6 One Liberty Square
Boston, MA 02109
7 (GE7) 313-7401
3 tfolkman@piercebainbridge.com

Pierce Bainbridge Beck Price & Hecht LLP
9 Minyao Wang (pro hac vice pending)
277 Park Ave., 45th Floor

 

10 New York, NY 10172 SEP 06 eng
iH (212) 484-9866 re USAn ¥. Soon

mwang@piercebainbridge.com

   
 

 

    

 

 

> NORTH DistaIer on oa couNT
wilh A paige
Attorneys for Applicant Ilumina Cambridge Ltd.
13
UNITED STATES DISTRICT COURT
\4 FOR THE NORTHERN DISTRICT OF CALIFORNIA
; CV 9.80 215MSE »
16 Inre APPLICATION OF TLLUMIN iv.e No. Q
CAMBRIDGE LTD. for issuance of

7 subpoenas under 28 U.S.C. § 1782 CERTIFICATION OF INTERESTED

ENTITIES OR PERSONS PURSUANT
18 TO FED. R. CIV. P. 7.1 AND CIV. L.

R. 3-16
19
20
21

Pursuant to Federal Rule of Civil Procedure 7.1 and Northern District of California Chil

33 Locat Rule 3-16, Plaintiff [lumina Cambridge Ltd. (“Mlumina Cambridge”) certifies that the

 

24, following lisied persons, associations of persons, firms, partnerships, corporations (including
25 parent corporation) or other entities (7) have a financial interest in the subject matter in
26 controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject
27
22 CERTIFICATION OF INTERESTED ENTITIES OR
PERSONS PURSUANT TO FED. R. CIV. P. 7.1 AND CIV. L.
R. 3-16

2847554
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 29 of 82

18

Case 3:19-mc°80215-JSC Document 8 Filed 09/0649 Page 2 of 2

matter or in a party that could be substantially affected by the outcome of this proceeding: none.

Hlumina Cambridge hereby certifies that Hfumina Inc. owns 100% of stock in Iumina

Cambridge.

Dated: September 6, 2019

Respectfully submitted,
ILLUMINA CAMBRIDGE LTD.
By its attorneys:

‘sf Brian J. Dunne

Brian J. Dunne (CA Bar No. 275689)

PIERCE BAINBRIDGE BECK PRICE & HECHT,
LLP

355 8. Grand Ave., 44th Floor

Los Angeles, CA 90071

(213) 262-9333

bdunne@piercebainbridge.com

Theodore J. Folkman (pro hae vice pending)
PIERCE BAINBRIDGE BECK. PRICE & HECHT,
LLP

One Liberty Square, [3th Flr.

Boston, MA 02109

(617) 313-7401

tfolkman@picrcebainbridge.com

Minyao Wang (pre hae vice pending)

PIERCE BAINBRIDGE BECK PRICE & HECHT,
LLP

277 Park Ave., 45th Fleor

New York, NY [0172

(212) 484-9866

mwang@piercebainbridge.com

Edward R. Reines (CA Bar No. 135960)
Derek C. Walter (CA Bar No. 246322)
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065

Telephone: (650) 802-3000

edward. reines@weil.com

derek walter@weil.com

 

CERTIFICATION OF INTERESTED ENTITIES OR
PERSONS PURSUANT TO FED. R. CIV. P. 7.1 AND CEV. L.

2847554

R. 3-16
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 30 of 82

EXHIBIT 7
Case 5:20-mc-80152-WHO Document

BR 2020

View Video

Driving Innovation

As a startup, lumina aspired ta transform human health. Our initial

products enabled researchers to explore DNA at an entirely new scale,
heiping them create the first map of gene variations associated with
health, disease, and drug response. Every breakthrough opened Lp a new

world, and showed us how much further there is io go.

 

 

13-1 Filed 09/08/20 Page 31 of 82

\

About Us | A global jeader in genomes

sree

u

 

Finding Answers

While the rate of progress is accelerating exponentially, we are only
beginning to understand the clinical significance of the gename. What
causes a cancer cell to mutate? What is the origin of a puzzling disease?
ig it possible to prevent the next outbreak? Or safeguard the word's food
supply? These are just a few of the challenges that inspire us to push the

boundaries of our imagination.

Making a Difference Now

Today we are a global leader in genomics — an industry at the
Intersection of biology and technology. At the most
fundamental level, we enable our customers to read and
understand genetic variations, We strive to make our solutions
increasingly simple, more accessible, and always reliable. Asa
result, discoveries that were unimaginable even a few years
ago are naw becoming routine - and are making their way into
patient treatment.

hlips:eww:iliumina,comvcampanylabout-us, himt

Empowering a Healthy Future

We now have the ability to sequence at an unprecedented
scale. Collectively, this will give us a much deeper
understanding of genetics than ever before. We will bagin to
truly unlock the power of the genome. These advances will
trigger 4 fundamental shift in healthcare and beyond. Medicine
will continue to become mare preventive and more precise. We
will be healthier, longer. We have only just begua.
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 32 of 82

 

8/31/2020 About Us | A global leader In genomics

 

Innovative technologies

At Blurnina, our goatis to apply innovative technologies to the analysis of genetic variation and functan, making
studies possible ihat were nol even Imaginable Just a few years ago. it fs mission crilical fer us to deliver
Innovative, fiextble, and scalable salutions te meet the needs of our customers. As a global company that places
high valua an collaborative interactions, rapid delivery of solutions, and providing tha highest faved of quality, we
strive ta meet this challenge. Humina innovative sequencing and array technofogies are fueling groundbreaking
advancements In life sclence research, translational and consumer genomics, and molecufar dlagnestics.

For Research Use Only. Not for use in diagnostic procedures (except as specifically noted).
® 2020 Illumina, Inc, All rights reserved.

Ai trademarks are the property of Illurelna, inc. or their respactive avers.
For specific trademark information, see vewyuillumina,com/companyiegal. btm.

Brivacy Policy

bilps:Aywwillumina.comicompanyabout-us.htnil
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 33 of 82

EXHIBIT 8
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 34 of 82

\

3/2/2020 ELLUMINA CAMBRIDGE LIMITED - Officers (free information from Companies House)

Companies House

Companies House does not verify the accuracy of the information filed
(hitp:fresources.companieshouse.gov.uk/serviceinformation.shtmlcomplnfe)

 

ILLUMINA CAMBRIDGE LIMITED
Company number 03625145

« Officers
« Persons with significant contral (https:#/beta.companieshouse.gov.uk/company03625 145/persons-with-significant-contral)

Filter officers

 

(J

Current officers

 

 

 

 

Apply filter

34 officers / 30 resignations

 

 

 

 

DADSWELL, Charles

Correspondence address 5200 lumina Way, San Diego, Ca 92122, United States
Role Active Secretary

Appainted on 22 April 2013

Nationality British

 

DOWDY, Paula Lynn

Correspondence address
fuming Cambridge Limited, Chesterfard Research Park, Litile Chesterford, Near Saffron Walden, Essex, United Kingdom, CB10
Role Active Director
Date of birth April 1965
Appointed on 24 October 2016
Nationality American
Country of residence England

Occupation None

EDWARDS, Rebecca Jane

Correspondence address 18 Granta Park, Great Abington, Cambridge, Cambridgeshire, England, CB21 6DF
Role Active Director

Date of birth June 1980

Appointed on 8 October 2018

Nationality British

Country of residence England

Occupation Director, Hr

https: //beta.companieshouse.gov.uk/company/034625 L45/officers 1/9
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 35 of 82

8/2/2026 BLLUMINA CAMBRIDGE LIMITED - Officers (free information from Companies House)

ROBINSON, Mark James

Correspondence address 19 Granta Park, Great Abington, Cambridge, Cambridgeshire, England, CB21 6DF
Role Active Director

Date of bith December 1975

Appointed an 4 November 2018

Nationality @8ritish

Country of residence England

Occupation Vp, Finance

 

ABELL, James Foster

Correspondence address 9 Portland Read, Oxford, Oxfordshire, OX2 7EZ
Role Resigned Secretary

Appointed on 12 October 1998

Resigned on 20 November 2001

 

CABOU, Christian

Correspondence address 41009 Corte Mar De Delfinas, San Diego, California 92430, U S A, FOREIGN
Role Resigned Secretary
Appointed on 26 January 2007
Resigned on 22 April 2013

 

PALMER, Leigh Graham

Correspondence address Burnt House Farm, Dublin Road Rishangles, Eye, Suffolk, IP23 7OB
Role Resigned Secretary
Appointed on 20 November 2004
Resigned on 26 January 2007

 

 

 

MITRE SECRETARIES LIMITED

Correspondence address Mitre House, 160 Aldersgate Street, London, EC1A 40D
Role Resigned Nominee Secretary

Appointed on 2 September 1998

 

 

 

 

 

 

 

Resigned on 12 October 1998

 

 

 

ALLEN, Stephen David

Correspondence address Cheppings, Hampden Road, Great Missenden, Buckinghamshire, HP16 0JL
Role Resigned Director

Date of birth December 1957

Appointed on 27 January 2004

Resigned on 26 January 2007

hatps://beta .companieshouse.gov.vk/company/03625 1 45/officers 24
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 36 of 82

i i

8/2/2020 ILLUMINA CAMBRIDGE LIMITED - Officers {free information from Companies House}
Nationality English

Country of residence United Kingdom

Occupation General Manager

 

 

 

 

 

 

 

 

 

 

 

 

BALASUBRAMANIAN, Shankar, Dr

Correspondence address 207 Hills Road, Cambridge, Cambridgeshire, CB2 2RN
Role Resigned Director

Date of birth September 1966

Appointed on 12 October 1998

Resigned on 26 January 2007

Nationality British

Occupation University Lecturer

 

BERRIMAN, John Edward

Correspondence address Blackrock Manor Read, Goring, Reading, Berkshire, RG8 SDP
Role Resigned Director

Date of birth April 1948

Appointed on 12 October 1998

Resigned on 8 June 2004

Nationality British

Country of residence United Kingdom

Occupation Consultant

 

 

 

CARTHY, Mark

Correspondence address 21 Stone Road, Belmont, Ma 02478, Usa
Role Resigned Director

Date of birth August 1960

Appointed on 20 September 2001

Resigned on 49 April 2005

Nationality American

Occupation Venture Capitalist

 

COMPTON, Richard Alan

Correspondence address Chesterford Research Park, Little Chesterford, Saffron Walden, Essex, CB16 1XL
Role Resigned Director

Date of birth November 1969

Appointed on 29 April 2015

Resigned on 3 May 2016

Nationality British

Country of residence England

hitps://beta.companieshouse.gov-uk/company/03625145/officers
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 37 of 82

4

8/2/2020 ILLUMINA CAMBRIDGE LIMITED - Officers (free information fram Companies House}
Occupation Vice President And General Manager

DANIEL, Tom James

Correspondence address The Laundry Cottage, Ashton, Northants, PE8 SLE
Role Resigned Director

Date of birih February 1965

Appointed on 20 September 2001

Resigned on 419 April 2005

Nationality British

Occupation Venture Capitalist

 

 

 

 

 

 

 

 

 

DESOUZA, Francis

Correspondence address 5200 Illumina Way, San Diego, $2122 California, Uk
Role Resigned Director

Date of birth February 1970

Appointed on 29 April 2015

Resigned on 713 April 2017

Nationality American

Country of residence Usa

Occupation President Of Iiumina Way

 

 

 

 

 

 

 

 

ELETR, Sam, Dr

Correspondence address 94 Norwood Avenue, Kensington, California 94707, Usa
Role Resigned Director

Date of birth March 1939

Appainted on 29 January 2002

Resigned on 30 July 2004

Nationality American

Occupation Director

FLATLEY, Jay

Correspondence address 6725 Calle Ponte Bella, Rancho Santa Fe, California 92067, United States Of America
Role Resigned Director

Date of birth November 1962

Appointed on 26 January 2007

Resigned on 29 April 2015

Nationality American

Country of residence Usa

Occupation President & C E O Hlumina inc

 

 

 

 

 

 

 

 

 

 

 

htips://beta.companieshouse.govuk/company/03625 14 5/officers

4g
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 38 of 82

8/2/2020 TLLUMINA CAMBRIDGE LIMITED - Officess (free information from Companies House)

 

 

HAUSER, Hermann Maria

Correspondence address 3 Newnham Walk, Cambridge, Cambridgeshire, CB3 9HQ
Role Resigned Director

Date of birth October 1948

Appointed on 30 July 2004

Resigned on 19 April 2005

Nationality Austrian

Country of residence England

Occupation Venture Capitalist

 

HENRY, Christian Ogren

Correspondence address 455 Legion Street, Laguna Beach, 92651 California, U.S.A.
Role Resigned Director

Date of birth February 1968

Appointed an 20 December 2007

Resigned on 73 April 2017

Nationality United States

Gountry of residence Usa

Occupation Senior Vp & Cfo Illumina ine

 

 

 

 

 

JENNINGS, Richard Charles, Dr

Correspondence address 110 Thornton Road, Girton, Cambridge, CB3 OND
Role Resigned Director

Date of birlh April 1948

Appointed on 12 October 1998

Resigned on 20 September 2001

Nationality British

Country of residence England

Occupation Director

 

 

 

KLENERMAN, David

Correspondence address 58 Maids Causeway, Cambridge, CB5 8DD
Role Resigned Director

Date of birth September 1958

Appointed on 12 October 1998

Resigned on 20 September 2001

Nationality British

Occupation University Lecturer

 

htips;//beta.companicshouse.gov.uk/company/03625145/officers 3/9
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 39 of 82

4

8/2/2020 FLLUMINA CAMBRIDGE LIMITED - Officers {free information from Companies House)

LLOYD HARRIS, Quentin Lionel Genghis, Dr

Correspondence address 38 Jermyn Street, London, SW1Y 6DN
Role Resigned Director

Date of birth Aprii 1957

Appointed on § June 2004

Resigned on 49 April 2005

Nationality British

Occupation Investment Manager

 

MCCOOKE, Nicholas John

Correspondence address Kellowdena 62 North Park, Gerrards Cross, Buckinghamshire, SL 8JR
Role Resigned Director

Date of birth July 1953

Appointed on 24 January 2001

Resigned on 9 August 2004

Nationality British

Country of residence United Kingdom

Occupation Executive

MCGRATH, Ronald James

Correspondence address Chesterford Research Park, Little Chesterford, Saffron Walden, Essex, CB10 1XL
Refe Resigned Director

Date of birth June 1968

Appointed on 13 April 2017

Resigned on 22 January 2018

Nationality American

Country of residence America

Occupation Vice President Finance

 

 

NEL, Andre Jacques

Correspondence address 19 Granta Park, Great Abington, Cambridge, Cambridgeshire, England, CB21 6DF
Role Resigned Director

Date of birth January 1972

Appointed on 29 April 2046

Resigned on 4 November 2019

Nationality South African

Country of residence United States

Occupation Vp Finance, tHlumina

 

hitps://octa.companieshouse.gov.uk/company/0362545/efficers 6/9
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 40 of 82

i
‘

8/2/2020 ILLUMINA CAMBRIDGE LIMITED - Officers (free information from Companies House)

ORPIN, Timothy Sean

Correspondence address Ghesterford Research Park, Little Chesterford, Saffron Walden, Essex, CB10 1XL
Role Resigned Director

Date of birth February 1966

Appointed on 14 March 2043

Resigned on 29 April 2045

Nationality Australian

Country of residence United Kingdom

Occupation Director

 

REEVES, Barbara

Correspondence address Flat 2, 24 Bracknell Gardens, London, NW3 7ED
Role Resigned Nominee Director

Date of birth October 1962

Appointed cn 2 September 1998

Resigned on 12 October 1998

Nationality British

RICH, Michael Wiiliam

Correspondence address Hillfield, Gorse Hill, Farningham, Kent, DA4 0JU
Role Resigned Nominee Director

Date of birth July 1947

Appointed on 2 September 1998

Resigned on 12 October 1998

Nationality British

 

RINK, Timothy James, Dr

Correspondence address 41 Avenue Hector Otto Apt 81, Monaco, Mc98006, France
Role Resigned Director

Date of birlh August 1946

Appointed on 19 July 2000

Resigned on 26 January 2007

Nationality British

Occupation Company Director

 

SMITH, Anthony John

Correspondence address Ashleworth House, Weedon Hill, Hyde Heath, Amersham, Buckinghamshire, HPé6 5RH
Role Resigned Director

Date of birth August 1955

https://beta.companicshouse gov.uk/company/03625145/officers 9
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 41 of 82

8/2/2020 ILLUMINA CAMBRIDGE LIMITED - Officers {free information from Companies House}
Appointed on 29 January 2002

Resigned on 26 January 2007
Nationality British
Country of residence England

Occupation Chief Technology Officer

 

 

 

 

 

 

 

 

STAPLEY, Marc Andrew

Correspondence address 5200 lumina Way, San Diego, California, Usa, 92122
Role Resigned Director

Date of birth December 1969

Appointed on 8 May 2012

Resigned on 29 April 2075

Nationality British Citizen

Country of residence Usa

Occupation Cfo

 

 

VAN OENE, Mark David

Correspondence address Chesterford Research Park, Little Chesterford, Saffron Walden, Essex, B10 1XL
Role Resigned Director

Date of birth July 1972

Appointed on 14 September 2017

Resigned on 8 Octoher 2018

Nationality Canadian

Country of residence United States

Occupation Sr Vice President & Chief Commercial Officer

 

 

 

 

 

WEST, John Stephen

Corraspondence address 10221 Adriana Avenue, Cupertino, California 95014, Usa
Role Resigned Director

Date of birth December 1956

Appointed on 6 August 2004

Resigned on 26 January 2007

Nationality American

Country of residence United States

Occupation Ceo

 

 

 

 

 

 

 

 

 

 

 

 

WILLIAMSON, Alan Rowe, Dr

Correspondence address Maywood, One Tree Lane, Beaconsfield, Buckinghamshire, HP9 2BU
Role Resigned Director

Date of birth April 1937

hitps:/fbeta. companicshouse.gov.uk/company/03625 145/officers 8/9
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 42 of 82

‘ ‘

8/2/2020 ILLUMINA CAMBRIDGE LIMITED - Officers (free information from Companies House)
Appointed on 79 July 2000

Resigned on 30 July 2004
Nationality British
Country of residence Uk

Occupation Consultant

 

Tell us what you think of this service(iink opens a new window) _(https:/Aww.research net//S78XJMV) Is there anything wrong wilh this page? ~
(link opens a new window) (hitps:/beta.companiashouse.gov.ul/helpleedback?

 

 

 

 

sourceurl=htips:/ibeta,companieshouse.goyv.uk/company/036251 45/officers)

htips://beta.companicshouse.gov.uk/company/036251 45/officers 919
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 43 of 82

EXHIBIT 9
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 44 of 82

AAManarement‘Ieam

aw2070

 

Absut Us:

At Illumina, our core values stem from innovation, discovery,
and collaboration.

As an executive team, we strive io deliver the genomic technofogies and trusted solutions that deepen our
understanding of genetics and promise to shift the future of health care and bayond.

EET RE eee TEN

Francis deSouza “cl Dr. Alex Aravanis, MD,

 

Nicole Berry

     

PhD evn '

Senior Vice President and General
Senior Vice President & Chief Manager of Cammerciat
Technology Officer } Operations-Americas Region

President & Chief Executive Officer

 

 

 

 

 

 

 

hips: eww lumina com/compiny’about-ns‘management-leam. btn
Case 5:20-mc-80152-WHO Document 13-1

822020 Management Team

Filed 09/08/20 Page 45 of 82

‘

 

 

Your Privacy Is Important

Al Illumina, we believe responsible dala stewardship |s essentiat to promote trust and support innovation, For more details, you may review aur Privac:

 
 

fig RU

 

 

y Policy.

   

California residents may request that we disclose infarnation collected in the normal course of business and how that Information ls used to personallze your experlence. To
review or change how this data is used, you may make a request through this Web Fern or cali +1 (868) 914-9461, PIN: 320 533. Hlumina uses GneTrust, a privacy
management software tool, to handie your request. You may retelve ernails thraugh the Onetrust system as your request is processed, If yau have any questions, you may

coriact the Humina Privacy Team al pivecyaiilluming.cam.

 

 

 

 

 

 

 

Joydeep Goswami, PRD Aimee Hoyt

Senior Vice President of Corporate Senior Vice President & Chief
Development and Strategic People Officer
Planning

 

Bob Raqusa Mostafa Ronaghi, PhD

Senior Vice President, Global Senior Vice President of
Quality & Operations Entrepreneurial Development

 

 

 

bits: rw illumina.cont/company/ahoul-ns-mansgomeotteam [in

 

 

 

 

LI Qing

 

Vice President and General
Manager, Greater China

 

Jacquie Ross

Vice President of Corporate
Communications and Corporate
Social Responsibility

 

 

 

 

 

 

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 46 of 82

e220 Managemeal Team

 

Your Privacy Is Important

Al lilumina, we believe responsible data stewardship is essential to pramote trust and support innovation. For mare details, you may review our Privacy Policy.

 

California Consumer Privacy Act

 
 

 
   

allrornd Tes yf EU nator

review or change how this data is used, you may make 4 request through ihis Web Form ar call +1 (889) 914-9667, PIN: 320 533. tiumina uses OneTrust, a privacy
management software tool, to handle your request. You may receive emails through the OneTrust system as your request is processed. If you have any questions, you may
contact (he Illumina Pevacy Team at privacy Gillynipg.com.

 

 

 

 

Gretchen Weightman

Vice President & General Manager
—Asia Pacific & Japan

: Innovative technologies

studies possible that were not even imaginable just ‘fav years ago ftis mission eritical for usto deliver...
innovative, Rexible, and scalatie salulions 1a meet the needs of Our customers. Sa glcbal chinpany that places :
high value on collaborative interactions, | he highest jeval of quality, we

‘strive 10 meet this cnaleng.. Iurnina innovative Sequencing and stray technajosias are fueling SroungbrcaKing

bupsciwwwilhumina comicompanyabout-nsiaaagement-leam hem

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 47 of 82

EXHIBIT 10
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 48 of 82

x

8/2/2020 Paula Dowdy, Hlumina Inc: Profile and Biography - Bloomberg Markets

=> Menu Q Search Bloomberg Sign In Subscribe

QuickLinks Stocks Currencies Commodities Rates&Bonds Sectors Watchlist

RECENTLY VIEWED GOMPANIES

 

= APPLE ING ETRILLERINC = AMAZON.COM | CYTODYNING
3 425.04 2 Private Company | ING 4.06 _

2 A 440.28 S 2 3164.65 ¥-0.56

f i © AEHEBO

   

 

Paula Dowdy

Senior VP & Gen Mgr:Commerical Europe, Itlumina inc

 

 

 

CURRENT POSTON TENURE AT CURRENT POSITION PREVIOUS POSHFION

Senior VP & Gen Mgr:Commerical Europe, Illumina Inc 8/2016-PRESENT Senior VP:Cloud Services, Cisco Systems Inc
EDUCATION BOARD MEMBERSHIPS INDUSTRY

Pepperdine University Aveva Group PLC Medical Equipment & Devices

University of California

 

GURRENT PRICE

ILMN:US 33216 usp ¥-0.62 -0.16% asoro7si20c0 SEE QUOTE

 

 

 

 

 

 

 

 

 

 

Board Memberships

TELE COMPANY TENURE

Board Member - Aveva Group PLG - 02/20 19-PRESENT -
Career History

THLE COMPANY TENURE

Senior VP & Gen Mgr:Commerical Europe Itumina Inc 08/2016-PRESENT

Senior VF:Cloud Services Cisco Systems inc UNKNOWN-05/20 46 _
7 Compuserve Ltd FORMER

: . VIEW MORE ~
Education
DEGREE INSTIFUTION

hitps:/Avwww.bloomberg.conyprofile/persom/ 19493232 Li
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 49 of 82

E i
é i
‘ t

8/2/2020 Paula Dowdy, Hlumina Inc: Profile and Biography - Bloomberg Markets

Health Care Medical Equipment & Devices Lifa Science Equipment 05/16/2000

 

ADDRESS PHONE WEBSITE NO, OF EMPLOYEES
5200 Hlumina Way San Diego, CA 92122 United States 1-858-202-4500 wwwallumina.com 7700

 

MORE INFO >

Most Popular

 

: AAPL:US

| APPLEINC

= 425.04 USD a +4028 +10.47%
5 1575851DUS

2 TRILLER iNC

2 Private Company

| AMZN:US

: AMAZON.COM INC

* 3,164.68 usb a +112.80 43.70%

. 296:GR
_ CYTODYN ING

. 4.06 EUR ¥ -0.56 -12,12%

= 300003.CH
= LEPU MEDICAL-A

: 42.88 ony & +0.06 +0:14%
Tabla Feed

Look Closer, The Photographer Was Not Expecting This Photo
2én Herald | Sponsored

"The Price Is Right’ Scene That's Forever In Our Minds

Definition | Sponsored

He Died 15 Years Ago, Now His Family Confirms The Rumors
Fresh fdits j Sponsored

She Gave 'The Price Is Right’ Crowd A Little Extra

Definition | Sponsored

Remember Him? Better Sit Down Before You See What He Looks Like Now

FinanclatAdviserHeraes | Sponsored

The Scene That Ended The Brady Bunch For Good

Historical Post f Sponsored:

https:v/Avww.bloomberg.com/profile/person/ 19393232. 24
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 50 of 82

4

8/2/2020 Paula Dowdy, Illumina Inc: Profile and Biography ~ Bloomberg Markels

Bloomberg

A new approach for Siemens.
Siemens | Sponsored

Michael Jordan's New $80 Million Yacht is Unreal

investing.cant | Sponsored

"Lily" From AT&T Causes a Stir On The Red Carpet

Living Magazine | Sponsored

You May Like

Look Closer, The Photographer Was Not Expecting This Photo
Zen Herald| Sponsored

‘The Price Is Right’ Scene That's Forever In Our Minds
Definition | Sponsored

People Also Search For

Carma Dennis McGee
; Judge, Tennessee Court of Apppeals

by Jaboola

 

Louis Dejoy
Postmaster General/CEQ, (US)}Postal Service

 

dim Continenza

 

hitps:/Avww bleamberg com/profile/person/19393232
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 51 of 82

4

8/2/2020 Paula Dowdy, illumina Inc: Profile and Biography - Bloomberg Markets

©2020 Bloomberg L.P. All Rights Reserved
Careers Made in NYG Advertise Ad Choices [> Contact Us Help

hups:/Avww.bloomberg com/profile/person/£9393232 4i4
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 52 of 82

4

EXHIBIT 11
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 53 of 82

Nm

Oo fo JT DH A & WwW

id
li
12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

 

Case 3:19-mce-80215-WHO Document 81 Filed 08/12/20 Page 1 of 30

Folkman LLC

Theodore J. Folkman {pro hac vice)
§3 State Street, Suite 500

Boston, MA 02109

Tel. (617) 219-9664

ted@folkman. law

Hecht Partners LLP
Minyae Wang (pro hac vice)
125 Park Avenue, 25" Floor
New York, NY 10017

Tel. (646) 627-7616

mwang(hechtpartners.com

Weil, Gotshal & Manges LLP
Edward R. Reines (Bar No. 135690)

edward reines(@weil.com
Derek C. Walter (Bar No. 246322)

derek. walier@weil.com

201 Redwood Shores Parkway
Redwood Shores, CA 94065
Tei. (650) 802-3000

Attormeys for Applicant
Tlhumina Cambridge Ltd.

Quinn Emanvel Urquhart & Sullivan, LLP
David Bilsker (Bar No. 152383)

50 California Street, 22"4 Floor

San Francisco, CA 94111

Tel. (415) 875-6600
davidbilsker@quinnemanuel.com

Margaret Shyr (Bar No. 300253)
555 Twin Dolphin Drive, 5 Floor
Redwood Shores, CA 94065

Tel. (650) 801-5000
marearetshyr@quinnemanuel.com

Anne 8, Toker (pro hac vice)
annetoker@quinnemanuel.com
Joseph Milowic, III (pro hac vice)
josephimilowiedquinnemanuel.com
5] Madison Avenue, 22"¢ Floor
New York, NY 10010-1601

Tel. (212) 849-7000

Attorneys for Respondents
BGI Americas Corp., MGI Americas, Inc., and
Complete Genomics Inc.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

ILLUMINA CAMBRIDGE LTD.,
Applicant,

vv.

COMPLETE GENOMICS INC., et al.

Respondents.

Case No. 3:19-mc-80215-WHO (TSH)

AMENDED STIPULATED PROTECTIVE
ORDER

Judge: Hon. Thomas 8. Hixson

 

 

AMENDED STIPULATED PROTECTIVE ORDER

Case No, 3: 19-MC-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 54 of 82

oOo © SNS DR ww & WwW N =

hw bo be Bo we No N bo bo beet — a _ so ak —_ a —
oe a of tt & © SB —&§ SS oO we HI WD WwW FF Ww NH KF 2

 

y

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 2 of 30

L. PURPOSES AND LIMITATIONS

The respondents, BGI Americas Corp., MGI Americas, Inc., and Complete Genomics, Inc.
(collectively, “Respondents”) in this discovery proceeding under 28 U.S.C. § 1782 (“the 1782
Proceeding”) assert that the subpoenas issued in the Proceeding (“the Subpoenas”) may require the
production of confidential information in the form of trade secrets or other confidential business,
personal and/or technical information, as well as information that constitutes “protected health
information” under the Health Insurance Portability and Accountability Act of 1996 (HIPAA”). The
Respondents recognize that it may be necessary to disclose certain of the asserted confidential
information in order to comply with their obligations under the Subpoenas. Pursuant to Rule 26(c) of
the Federal Rules of Civil Procedure, the applicant, lumina Cambridge Ltd. (‘the Applicant”) and the
Respondents, by and through their respective undersigned counsel, hereby stipulate and agree to the
request for, and entry of, the following Stipulated Protective Order (hereinafter, “Order”).

The Applicant and the Respondents acknowledge that this Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles. The parties further acknowledge, as set forth in Section
17.3, below, that this Order does not entitle them to file confidential information under seal; this Court’s
Civil Local Rule 79-5 and this Court’s Standing Order on Administrative Motions to F ile Under Seal,
and the rules and practices of each of the foreign courts before which the lawsuits that gave rise to the
1782 Proceeding are pending, set forth the procedures that must be followed and the standards that will
be applied when a party seeks permission from the court to file material under seal.

2. DEFINITIONS

2.1. Challenging Party. The term “Challenging Party” shall mean a Party or Non-Party that
challenges the designation of information or items under this Order.

2.2. Confidential Information: The term “CONFIDENTIAL INFORMATION” shall mean
information or material that a designating party believes, in good faith, embodies, contains, reflects, or
refers to confidential information or material that is used by the Designating Party in, or pertaining to,

its business, which information or material is not generally or publicly known and which the designating

AMENDED STIPULATED PROTECTIVE ORDER 2 CASE No, 3:19-Mc-80215-W HO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 55 of 82

&

oe fo JY A A

10
Wl
12
13
14
15
16
17
18
19
20
2t
22
23
24
25
26
27
28

 

i

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 3 of 30

party would normally not reveal to third parties, including but not limited to confidential research,
development, commercial, proprietary, technical, business, financial, sensitive or private information
or material.

2.3, Counsel (without qualifier): The term “Counsel” shall mean Outside Counsel of Record
and House Counsel (as wel! as their support staff).

2.3.1 Court: The term “Court” shall mean this Court and each of the foreign courts before
which any of the Foreign Actions comprising the Litigation are pending.

2,4, Designating Party. The term “Designating Party” shall mean a Party or Non-Party that
designates information or items that it produces in disclosures or in response to discovery as
“QUTSIDE ATTORNEYS’ EYES ONLY INFORMATION”, “CONFIDENTIAL INFORMATION”,
or “HIGHLY CONFIDENTIAL -- SOURCE CODE”.

2.5. Discovery Material: The term “Discovery Material” shall mean any document, material,
item, testimony, information, or thing filed with or presented to the Court or produced or disclosed
pursuant fo the Subpoenas, including without limitation, for example, responses to requests for
production; affidavits; and deposition testimony or transcripts; and all copies, extracts, summaries,
compilations, presentation by parties or counsel to or in court, designations, and portions thereof.

2.6. Highly Confidential — Source Code: The term “HIGHLY CONFIDENTIAL — SOURCE
CODE” shall mean information or material that a designating party believes, in good faith, embodies,
contains, reflects, or refers to Source Code.

2.7, House Counsel: The term “House Counsel” shall mean attorneys who are employees of
a Party. House Counsel does not include Outside Counsel of Record or any other outside counsel.

2.8. Litigation: The term “Litigation” shail mean the 1782 Proceeding and the following
foreign cases (together “Foreign Actions”): (i) the case between Illumina Cambridge Limited on the
one hand and Latvia MGI Tech SIA and MGI Tech Co. Ltd. on the other in the Dusseldorf Regional
Court in Germany, (ii) the case between Illumina Cambridge Limited and Latvia MGI Tech SIA in
the Federal Patent Court in Switzerland, (iii) the case between Illumina Cambridge Limited and
Illumina, Inc. on the one hand and BGI Europe A/S on the other in the Maritime and Commercial Court

in Denmark, (iv) the case between Illumina Cambridge Limited and Genoks Teknoloji Saglik Bilisim

AMENDED STIPULATED PROTECTIVE ORDER 3 Case No. 3:19-mMc-80215-W HO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 56 of 82

4 WN wa fF W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

\ \

Case 3:19-mce-80215-WHO Document 81 Filed 08/12/20 Page 4 of 30

Turizin Hiz. Endiistriye! Makine Elektrik Elektronik ithatat Ihracat San. Tic. Ltd. $ti.in the Istanbul
Civil Court for Intellectual and Industrial Rights in Turkey; (v) the case between Illumina Cambridge
Limited on the one hand and MGI International Sales Co., Ltd. and BGI Complete Genomics Hong
Kong Co., Ltd. on the other in the Diisseldorf Regional Court in Germany; (vi) a case to be brought by
Iitumina Cambridge Limited and Illumina Inc. against BGI Europe A/S and BGI Complete Genomics
Hong Kong Co., Ltd. in the Maritime and Commercial Court in Denmark; (vii) a case to be brought by
Illumina Cambridge Limited against Witec AG in the Federal Patent Court in Switzerland; and (vill) a
case to be brought by Illumina Cambridge Limited against MGI International Sales Co., Ltd. in the
federal Patent Court in Switzerland, including any appeals therefrom in any of the aforementioned
cases.

2.9, Non-Party: The term “Non-Party” shall mean any natural person, partnership,
corporation, association, or other legal entity other than a Party.

2.10. Outside Attorneys’ Eyes Only Information: The term “OUTSIDE ATTORNEYS’ EYES
ONLY INFORMATION” shali mean “confidential information” (i) of a commercially sensitive nature
such as a trade secret that a designating party determines, in good faith, is likely to cause significant
competitive harm to its existing or prospective commercial relationships if disclosed to third parties or
select employees or agents of the Receiving Party, including, but not limited to, unpublished pending
domestic or foreign patent applications; non-public financial, marketing, strategic, organizational,
operational or competitive information; and highly sensitive technical information relating to the
design, development, research, testing and production of products, or (ii) that a designating party
believes, in good faith, embodies, contains, or reflects “protected health information” under HIPAA;
for purposes of this Order, “protected health information” comprises the identifiers set forth in 45
C.E.R. § 164.514(b)(2)qi).

211. Outside Counsel of Record: The term “Outside Counsel of Record” shall mean attorneys
who are not employees of a Party to this Litigation but are retained to represent or advise a Party to
this Litigation and have appeared in this Litigation on behalf of that Party or are affiliated with a law

firm which has appeared on behalf of that Party.

AMENDED STIPULATED PROTECTIVE ORDER 4 CASE No, 3:19-mMc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 57 of 82

a

oOo fF SS

10
ll
12
13
14
1s
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 5 of 30

2.12, Party: The term “Party” shall mean any party to this Litigation, including all of its
officers, directors, employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.13. Producing Party: The term “Producing Party” shall mean any Party or any third party,
including its counsel, retained experts, directors, officers, employees, or agents, who produces any
Discovery Material pursuant to the Subpoenas

2.14, Professional Vendors. The term “Professional Vendors” shall mean persons or entities
that provide litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits
or demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
employees and subcontractors,

2.15, Protected Material: The term “Protected Material” shall mean and refer to all
information and material subject to this Order that constitutes or contains a trade secret or other
confidential research, development, or commercial information, including but not limited to non-public
technical, business, or financial information, marketing plans, customer lists, vendor lists and
proposals, pricing and cost data, business plans, user information, and all information, documents, and
things referring or relating to the foregoing, including copies, abstracts, and summaries of the same.
“Protected Material” includes “CONFIDENTIAL INFORMATION”, “OUTSIDE ATTORNEYS’
EYES ONLY INFORMATION” and “HIGHLY CONFIDENTIAL — SOURCE CODE” as those terms
are defined above. The scope of this Order shall be understood to encompass not only Protected
Material which is expressly designated as “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION”, “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL —
SOURCE CODE”, but also any information copied therefrom, and all copies, excerpts, and summaries
thereof, as well as testimony and oral conversations which reveal that information.

2.16, Receiving Party. The term “Receiving Party” shall mean any Party to this Litigation
that receives Discovery Material from a Producing Party.

2.17. Source Code: The term “Source Code” shall mean extremely sensitive “Confidential
Information” representing computer code and associated comments and revision histories, formulas,

engineering specifications, or schematics that define or otherwise describe in detail the algorithms and

AMENDED STIPULATED PROTECTIVE ORDER 5 CASE No, 3:19-mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 58 of 82

mB Ww N

oOo Fo NN DH

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mce-80215-WHO Document 81 Filed 08/12/20 Page 6 of 30

structure of software or hardware designs, as well as bioinformatics algorithms or similar information,
disclosure of which to another Party or Non-Party would create a substantial risk of serious harm that
could not be avoided by less restrictive means.
3. SCOPE

The protections conferred by this Order cover not only Protected Material (as defined above),
but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
summaries, or compilations of Protected Material; and (3) any testimony, conversations, of
presentations by Parties or their Counsel that might reveal Protected Material. However, the
protections conferred by this Order do not cover the following information: (a) any information that is
in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain
after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,
including becoming part of the public record through trial or otherwise; (b) any information known
to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure
from a source who obtained the information lawfully and under no obligation of confidentiality to the
Designating Party; and (c) any information obtained under an obligation of confidentiality to the
Designating Party governed by a separate agreement or order entered in one of the Foreign Actions.
4, DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this Litigation, with or without prejudice; and (2) final judgment herein after the completion
and exhaustion of all appeals, rehearings, remands, trials, or reviews of the Litigation, including the
time limits for filing any motions or applications for extension of time pursuant to applicable law.
5 DESIGNATING PROTECTED MATERTAL

5.1. Exercise of Restraint and Care in Designating Material for Protection. Each Party or

Non-Party that designates information or items for protection under this Order must take care to limit
any such designation to specific material that qualifies under the appropriate standards. To the extent

it is practical to do so, the Designating Party must designate for protection only those parts of material,

AMENDED STIPULATED PROTECTIVE ORDER 6 CASE No. 3119--1C-80215-W HO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 59 of 82

wW & Ww WN

oO co ~~ DH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

4

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 7 of 30

documents, items, or oral or written communications that qualify - so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (¢.g., to unnecessarily
encumber or retard the case development process or to impose unnecessary expenses and burdens on
other parties) expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it desi gnated
for protection do not qualify for protection at all or do not qualify for the level of protection initially
asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in this Order (see,
e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered, Discovery
Material that qualifies for protection under this Order must be clearly so desi gnated before the material
is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (¢.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix
the legend “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION”, “CONFIDENTIAL
INFORMATION”, or “HIGHLY CONFIDENTIAL - SOURCE CODE” to each page that contains
protected material.

A Party or Non-Party that makes original documents or materials available for inspection need
not designate them for protection until after the inspecting Party has indicated which material it would
like copied and produced. During the inspection and before the designation, all of the material made
available for inspection shall be deemed “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION”.
After the inspecting Party has identified the documents it wants copied and produced, the Producing
Party must determine which documents, or portions thereof, qualify for protection under this Order,

Then, before producing the specified documents, the Producing Party must affix the appropriate legend

AMENDED STIPULATED PROTECTIVE ORDER 7 CASE No. 3:19-Mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 60 of 82

—e Ww wd

oOo co 4 HA A

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 8 of 30

“QUTSIDE ATTORNEYS’ EYES ONLY”, “CONFIDENTIAL INFORMATION”, or “HIGHLY
CONFIDENTIAL — SOURCE CODE” to each page that contains Protected Material.

(b) for testimony given in deposition or in other pretrial or trial proceedings, that the
Designating Party identify on the record, before the close of the deposition, hearing, or other
proceeding, ali protected testimony and specify the level of protection being asserted. When it is
impractical to identify separately each portion of testimony that is entitled to protection and it appears
that substantial portions of the testimony may qualify for protection, the entire transcript will be treated
as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” and the Designating Party has up to
thirty (30) days from the final transcript to identify the specific portions of the testimony as to which
protection is sought and to specify the level of protection being asserted, Only those portions of the
testimony that are appropriately designated for protection within the thirty (30) days shall be covered
by the provisions of this Order. Alternatively, a Designating Party may specify, at the deposition or
up to thirty (30) days afterwards if that period is properly invoked, that the entire transcript shall be
treated as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or “CONFIDENTIAL
INFORMATION”.

Parties shal! give the other parties notice if they reasonably expect a deposition, hearing or other
proceeding to include Protected Material so that the other parties can ensure, to the maximum extent
permissible under the applicable law, that only authorized individuals who have signed the
“Acknowledgment of Protective Order” (EXHIBIT A) are present at those proceedings. The use of a
document as an exhibit at a deposition shall not in any way affect its designation as “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION?” or “CONFIDENTIAL INFORMATION”.

Transcripts containing Protected Material shall have an obvious legend on the title page that
the transcript contains Protected Material, and the title page shall be followed by a list of all pages
(including line numbers as appropriate) that have been designated as Protected Material and the level
of protection being asserted by the Designating Party. The Designating Party shall inform the court
reporter of these requirements. Any transcript that is prepared before the expiration of a thirty G0)

day period for designation shall be treated during that period as if it had been designated “OUTSIDE

AMENDED STIPULATED PROTECTIVE ORDER 8 CASE No, 3119-mc-80215-WHO (TSH}

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 61 of 82

Oo fof ss A

10
1t
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Decument 81 Filed 08/12/20 Page 9 of 30

ATTORNEYS’ EYES ONLY INFORMATION?” in its entirety unless otherwise agreed. After the
expiration of that period, the transcript shall be treated only as actually designated.

(c) for information produced in some form other than documentary and for any other
tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
containers in which the information or item is stored the legend “OUTSIDE HIGHLY ATTORNEYS’
EYES ONLY INFORMATION”, “CONFIDENTIAL INFORMATION”, — or “HIGHLY
CONFIDENTIAL — SOURCE CODE”.

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
qualified information or items does not, standing alone, waive the Designating Party’s right to secure
protection under this Order for such material. An inadvertent failure to designate qualified information
ot items is subject to the further provisions in Section 15 below.

6 CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1. Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt chailenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge promptly after the original designation
is disclosed. .

6.2. Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
providing written notice of each designation it is challenging or objecting to the amount of source code
requested be produced (as detailed in Section 7 below) and describing the basis for the challenge. To
avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
challenge to confidentiality or objection to the amount of source code requested be produced is being
made in accordance with this specific paragraph of the Protective Order. The parties shall attempt to
resolve each challenge in good faith and must begin the process by conferring directly (in voice to
voice dialogue; other forms of communication are not sufficient) within seven (7) days of the date of
service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper or the amount of source code requested be produced is

AMENDED STIPULATED PROTECTIVE ORDER 9 Case No. 31:19-mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 62 of 82

be WwW Ww

oo nN DH MN

so

10
i
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 10 of 30

excessive and must give the Designating Party an opportunity to review the designated material or the
amount of source code requested to be produced, to reconsider the circumstances, and, if no change in
designation is offered or ammount of source code requested is reduced, to explain the basis for the chosen
designation or amount of source code requested. A Challenging Party may proceed to the next stage
of the challenge process only if it has engaged in this meet and confer process first or establishes that
the Designating Party is unwilling to participate in the meet and confer process in a timely manner.

6.3 Judicial Intervention, After the earlier of (a) the parties agreeing that the mect and confer

 

process will not resolve their dispute, or (b) fourteen (14) days after the service of notice, a Challenging
Party may initiate the process for judicial intervention if there is good cause for doing so pursuant to
the process for resolution of discovery disputes specified in Judge Thomas Hixson’s Discovery
Standing Order, except that the Designating Party is permitted to submit declarations to support its
confidentiality designations, as would be required under Civil Local Rule 79-5. More specifically, the
Challenging Party shall serve on the Designating Party its portion of a five (5) page joint letter brief
explaining the basis for its belief that the confidentiality designation was not proper or the amount of
source code requested be produced is excessive. Within seven (7) business days of receipt of the
Challenging Party’s portion of this joint letter brief, ithe Designating Party shall provide to the
Challenging Party its portion of the five (5) page joint letter brief explaining the basis for the chosen
confidentiality designation (including any declarations to support the designation) or that the amount
of source code requested to be produced is not excessive. The Parties shail then work together in good
faith to finalize the joint letter brief, and file the joint letter brief and any supporting declarations with
the Court in a reasonably expedient manner. Any motion brought pursuant to this provision must be
accompanied by a competent declaration affirming that the movant has complied with the meet and
confer requirements imposed by the preceding paragraph.

The burden of persuasion in any such challenged proceeding shail be on the Designating Party.
Frivolous challenges and those made for an improper purpose (¢.g., to harass or impose unnecessary
expenses and burdens on other parties) may expose the Challenging Party to sanctions. All parties shali
continue to afford the material in question the level of protection to which it is entitled under the

Producing Party’s designation until the court rules on the challenge.

AMENDED STIPULATED PROTECTIVE ORDER 10 CASE No. 3119-mc-80215-WHO (TSH}

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 63 of 82

we

Oo f& aS DBO UO Se &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Decument 81 Filed 08/12/20 Page 11 of 30

7, SOURCE CODE

7A, Introduction. To the extent production of source code becomes necessary in this case,
including but not limited to the information described in Section 2.17, a Producing Party may designate
such source code as “HIGHLY CONFIDENTIAL — SOURCE CODE”.

7.2, Protections. Protected Material designated as “HIGHLY CONFIDENTIAL — SOURCE
CODE?” shall be subject to ail of the protections afforded to “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION?” information, including the Prosecution Bar set forth in Section 11, and may be
disclosed only to the individuals to whom “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” may be disclosed.

7.3. Procedure For Review of Source Code. Any source code produced in discovery shall
be made available for inspection, in a format allowing it to be reasonably reviewed and searched, during
normal business hours or at other mutually agreeable times, at an office of the Producing Party’s
Outside Counsel of Record or another mutually agreed upon location, The source code shall be made
available for inspection on a secured computer with printing capability in a secured room without
Internet access or network access to other computers, and the Receiving Party shall not copy, remove,
or otherwise transfer any portion of the source code or sequence information onto any recordable media
or recordable device. The Producing Party may visually monitor the activities of the Receiving Party’s
representatives during any source code or sequence information review, but only to ensure that there
is no unauthorized recording, copying, or transmission of the source code or sequence information.

7A, Conduct of Review of Source Code, During the inspection, the Receiving Party may
print portions of the source code. The Receiving Party may then request paper copies of limited
portions of source that are reasonably necessary for the preparation of court filings, pleadings, expert
reports, or other papers, or for deposition or trial, but shall not request paper copies for the purpose of
reviewing the source code other than electronically as set forth in Section 7.3 in the first instance. The
Producing Party shall provide the limited portions of source code in paper form, including bates
numbers and the label “HIGHLY CONFIDENTIAL -- SOURCE CODE”. The Producing Party may
challenge the amount of source code or sequence information requested in hard copy form pursuant to

the dispute resolution procedure and timeframes set forth in Section 6, whereby the Producing Party is

AMENDED STIPULATED PROTECTIVE ORDER 11 CASE No, 3:19-Mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 64 of 82

o ~ NAN Ww fF

\o

10
i]
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

5

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 12 of 30

the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of resolving
the dispute. Any such information at issue in the dispute will not be produced until the dispute is
resolved.

7.5, Review of Any Printed Source Code. The Receiving Party shall maintain a record of
any individual who has inspected any portion of the source code in electronic or paper form. The
Receiving Party shall maintain all paper copies of any printed portions of the source code in a secured,
locked area. The Receiving Party shall not create any electronic or other images of the paper copies
and shall not convert any of the information contained in the paper copies into any electronic format
except for use in expert reports or written discovery. To the extent itis necessary to reference SOURCE
CODE in an expert report, written discovery or submission to the court, any excerpts of the SOURCE
CODE must be limited to the minimum amount necessary to support the topic being addressed, but in
no event may a SOURCE CODE excerpt exceed 25 lines of contiguous code. Documents containing
excerpts of or references to SOURCE CODE must be designated “HIGHLY CONFIDENTIAL —
OUTSIDE ATTORNEYS’ EYES ONLY -- SOURCE CODE”. The Receiving Party shall only make
additional paper copies if such additional copies are (1) necessary to prepare court filings, pleadings,
or other papers (including a testifying expert's expert report), (2) necessary for deposition, or (3)
otherwise necessary for the preparation of its case. Any paper copies used during a deposition shall be
retrieved by the Producing Party at the end of each day and must not be given to or left with a court
reporter or any other unauthorized individual.

3. ACCESS TO AND USE OF PROTECTED MATERIAL

8.1. Basic Principles. Except as expressly permitted by Section 19, a Receiving Party may
use Protected Material that is disclosed or produced by another Party or by a Non-Party in connection
with this case only for prosecuting, defending, or attempting to settle this Litigation. Such Protected
Material may be disclosed only to the categories of persons and under the conditions described in this
Order. When the Litigation has been terminated, a Receiving Party must comply with the provisions
of Section 18 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location and

ina secure manner that ensures that access is limited to the persons authorized under this Order.

AMENDED STIPULATED PROTECTIVE ORDER 12 CASE No. 3:19-mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 65 of 82

wr BU OG

Oo cfc sD

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

q

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 13 of 30

8.2, Disclosure of “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” and
“HIGHLY CONFIDENTIAL — SOURCE CODE”. Protected Material marked “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION” and “HIGHLY CONFIDENTIAL - SOURCE
CODE” may be disclosed only to:

1. ihe Receiving Party’s Outside Counsel of Record, their staff, and their
commercial copying vendors, data processing vendors, electronic discovery vendors, and/or database
services;

2, any person who (a) appears on the face of the Protected Material marked
“QUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or “HIGHLY CONFIDENTIAL —
SOURCE CODE” as an author, addressee, or recipient thereof, or (b) is a witness during a deposition,
court hearing, or trial where specific documentary or testimonial evidence establishes that such person
authored or received the Protected Material marked “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” or “HIGHLY CONFIDENTIAL — SOURCE CODE” prior to its production or
disclosure in this Litigation;

3. the Court, its technical advisor, its personnel, and the jury in this Litigation;

4, coutt reporters and videographers engaged for depositions, inspections, and
other proceedings in this Litigation;

5. subject to Section 8, approved persons or entities engaged by a Party or counsel
as consultants, experts, translators, or interpreters to consult, testify, translate or interpret in the case,
excluding employees, officers or directors of a named Party or of any parent, subsidiary, or affiliate of
any named Party, and provided that, prior to receiving “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION? or “HIGHLY CONFIDENTIAL — SOURCE CODE”, such persons or entities
execute an undertaking in the form attached as EXHIBIT A agreeing to be bound by the terms of this
Order;

6. persons or entities engaged by a Party or counsel for a Party to provide jury or
trial consulting services, provided that, prior to receiving “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” or “HIGHLY CONFIDENTIAL — SOURCE CODE”, such persons or entities

AMENDED STIPULATED PROTECTIVE ORDER 13 CASE No. 3:19-MC-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 66 of 82

oO Oo DY A wf

10
li
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 14 of 30

execute an undertaking in the form attached as EXHIBIT A, agreeing to be bound by the terms of this
Order; and

7. persons or entities engaged by a Party or counsel for a Party to prepare graphic
or visual aids, or demonstrative exhibits, or Professional Vendors provided that, prior to receiving
“OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or “HIGHLY CONFIDENTIAL —
SOURCE CODE”, such persons or entities execute an undertaking in the form attached as EXHIBIT A,
agreeing to be bound by the terms of this Order.

8.3. Disclosure of “CONFIDENTIAL INFORMATION”. Protected Material marked
“CONFIDENTIAL INFORMATION” may be disclosed only to:

1. any employee of the Producing Party;

2. any former counsel or employee of the Producing Party who was involved with
the matters to which the “CONFIDENTIAL INFORMATION?” relates or refers;

3, any person who authored or received the “CONFIDENTIAL INFORMATION”
prior to its production or disclosure in this Litigation;

4, the Court, its technical advisor, its personnel, and the jury in this Litigation;

5, the Receiving Party’s Outside Counsel of Record, their staff, and their
commercial copying vendors, data processing vendors, electronic discovery vendors, and/or database
services;

6. no more than three (3) officers, directors, and employees (including House
Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Litigation and
who have signed the undertaking attached as EXHIBIT A agreeing to be bound by the terms of this
Order;

7. court reporters and videographers engaged for depositions, inspections, and
other proceedings in this Litigation;

8. subject to Section 9, approved persons or entities engaged by a Party or counsel
as consultants, experts, translators, or interpreters to consult, testify, translate, or interpret in the case,
excluding employees, officers or directors of a named Party or of any parent, subsidiary, or affiliate of

any named Party, and provided that, prior to receiving “CONFIDENTIAL INFORMATION”, such

AMENDED STIPULATED PROTECTIVE ORDER 14 CASE No, 3249-Mc-80215-WHG (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 67 of 82

oo ss NH A BR BH

\o

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

 

Q

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 15 of 30

persons or entities execute an undertaking in the form attached as EXHIBIT A agreeing to be bound
by the terms of this Order;

9. persons or entities engaged by a Party or counsel for a Party to provide jury or
trial consulting services, provided that, prior to receiving “CONFIDENTIAL INFORMATION”, such
persons or entities execute an undertaking in the form attached as EXHIBIT A, agreeing to be bound
by the terms of this Order;

10. mock jurors or focus group members, provided that, prior to receiving
“CONFIDENTIAL INFORMATION,” such persons execute an undertaking in the form attached as
EXHIBIT B, agreeing to be bound by the terms of this Order; and

11. persons or entities engaged by a Party or counsel for a Party to prepare graphic
or visual aids, or demonstrative exhibits, or Professional Vendors provided that, prior to receiving
“CONFIDENTIAL INFORMATION,” such persons or entities execute an undertaking in the form
attached as EXHIBIT A, agreeing to be bound by the terms of this Order.

9. CONDITIONS ON ACCESS TO PROTECTED MATERIAL

9.1. Consultants and Experts. Prior to a Receiving Party giving, showing, disclosing, making
available or communicating Protected Material to any expert or consultant under Section 8, the
Receiving Party shall: serve a written notice on the Producing Party that includes: (1) the person’s
name and business address; (ii) the person’s present employer and title (along with a job description);
(iii) the person’s up-to-date curriculum vitae or resume; (iv) a list of the cases in which the person has
testified at deposition or trial and all companies with which the person has consulted or by which the
person has been employed for the past five years; and (v) any previous or current relationship (personal
or professional) with any of the Parties. Ifthe up-to-date curriculum vitae or resume of the expert or
consultant provides the information required under this paragraph, then the information need not be
separately provided. The Receiving Party shall include with such notice, a copy of the
Acknowledgment of Protective Order, in the form attached as EXHIBIT A, signed by the proposed
expert or consultant agreeing to be bound by the terms of this Order.

9,2, Obiections to Proposed Consultants and Experts. The Producing Party shall be entitled

to object to such disclosure to the expert or consultant within five (5) business days after receipt of the

AMENDED STIPULATED PROTECTIVE ORDER 15 CASE No. 3:19-51C-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 68 of 82

10
if
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 16 af 30

Acknowledgment of Protective Order executed by such expert or consultant, by stating specifically in
writing the reasons why such expert or consultant should not receive the Protected Material. Outside
Counsel of Record for the Producing Party and Outside Counsel of Record for the Receiving Party
shall meet and confer within three (3) business days after the Producing Party serves its objection, for
the purpose of attempting to resolve the objection. If the objection is not resolved by the Parties, the
Producing Party must file and serve a motion to prevent disclosure within seven calendar (7) business
days after such meet and confer. Otherwise, the Producing Party shall be deemed to have withdrawn
its objection. In any motion before the Court, the Producing Party shall set forth the Parties’ meet and
confer efforts and shall bear the burden of showing the need for confidentiality and the grounds for its
objection. No disclosure of Protected Material shall be made to the proposed expert or consultant until
the Parties resolve the matter, the objection is withdrawn, or the Court permits such disclosure. The
filing and pendency of objections shall not limit, delay, or defer any disclosures of Protected Material
to persons as to whom no such objection has been made, nor shall it delay or defer any other pending
discovery unless the level of confidentiality bears directly on the objecting Party’s ability to conduct
such discovery.

9.3, Authorization and Acknowledgment. To the extent required by Section 8, each person
authorized to receive Designated Material under this Order (excluding Judges, Magistrate Judges,
judicial law clerks, and clerical personnel of the Court before which this Litigation is pending or
qualified court reporters, as well as third party contractors and their employees involved solely in
document management, delivery or copying services for this Litigation) to whom Designated Material
is to be given, shown, disclosed, made available or communicated in any way, shall first execute an
Acknowledgment of Protective Order in the form attached as EXHIBIT A, agreeing to be bound by
the terms of this Order, acknowledging that Designated Material is subject to this Order, that the person
is authorized under Section 8 to receive Designated Material marked as “OUTSIDE ATTORNEYS’
EYES ONLY INFORMATION”, “CONFIDENTIAL INFORMATION” or “HIGHLY
CONFIDENTIAL — SOURCE CODE”, that the person has read this Order, that such person agrees to
comply with, and be bound by, this Order, and that such person is aware that contempt sanctions may

be entered for violation of this Order.

AMENDED STIPULATED PROTECTIVE ORDER 16 CASE No. 3:19-mMc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 69 of 82

Oo ff SN A Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 17 of 30

10. PROCEDURE FOR DISCLOSURES TO OTHER PERSONS

If it becomes necessary for a Receiving Party’s Outside Counsel of Record to seek the
assistance of any person, other than those persons referred to in Section 8, and to disclose Protected
Material to such person to properly prepare this Litigation for trial, the following procedures shail be
employed:

(a) Outside Counsel of Record for the Receiving Party shall notify, in writing, Outside
Counsel of Record for the Producing Party, identifying therein the specific Protected Material to be
disclosed and the name, address and position (along with a job description) of the person(s} to whom
such disclosure is to be made;

(b) If no objection to such disclosure is made by Outside Counsel of Record for the
Producing Party within seven (7) business days of such notification, Outside Counsel of Record for the
Receiving Party shall be free to make such disclosure to the designated person(s) consistent with this
Order; provided, however, that Outside Counsel of Record for the Receiving Party shall serve upon
Outside Counsel of Record for the Producing Party, prior to disclosure, an Acknowledgment of
Protective Order in the form attached as EXHIBIT A, whereby such person agrees to comply with and
be bound by this Order.

(c) If, within five (5) business days, the Outside Counsel of Record for the Producing Party
objects, in writing, to such disclosure, no disclosure shall be made, except by order of the Court upon
a regularly noticed motion brought by the Receiving Party. Before filing such a motion, outside
counsel for the Receiving Party shall meet and confer with Outside Counsel of Record for the
Producing Party in a good faith effort to resolve their differences, and

(d) Any Party moving for such an order requesting disclosure shall explain why the requested
disclosure is appropriate, but the Producing Party shall bear the burden of justifying the confidentiality
designation and explaining the harm that would result from the requested disclosure.

11. PROSECUTION BAR
Li. Application of Prosecution Bar. Absent written consent from the Producing Party or as
explicitly permitted by this Paragraph 11, any attorney, patent agent, expert, or consultant of, for, or

representing the Receiving Party who gains access to “OUTSIDE ATTORNEYS’ EYES ONLY

AMENDED STIPULATED PROTECTIVE ORDER 17 CASE No. 3:19-Mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 70 of 82

bm wo hb

Oo 68 sj BD ww

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 18 of 30

INFORMATION” or “HIGHLY CONFIDENTIAL - SOURCE CODE?” shall not be involved in the
prosecution of patents or patent applications relating to DNA sequencing equipment and technology,
including without limitation the patents asserted in this Litigation and any patent or application
claiming priority to or otherwise related to the patents assetted in this Litigation, before any foreign or
domestic agency, including the United States Patent and Trademark Office (“the Patent Office”) and
the European Patent Office (“EPO”). This prosecution bar is personal to the person who has gained
access to such “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or “HIGHLY
CONFIDENTIAL — SOURCE CODE” and shall not be imputed to any other person or entity, For
purposes of this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising,
or otherwise affecting the scope or maintenance of patent claims on behalf of the patent owner (for
example, original prosecution, reissue and reexamination proceedings).

11.2. Permitted Activities. Thus, the term “prosecution” as used in this paragraph does not

 

encompass the following activities:

1, Preparing a patent owner’s declarants—including the inventors—for depositions
in any proceeding challenging the validity of any patents asserted in this case or
other U.S. litigations between any of the same parties or their affiliates;

2, Taking depositions of an accused infringer’s declarants in any proceeding
challenging the validity of any patent asserted in this case or other U.S. litigations
between any of the same parties or their affiliates;

3. Reviewing the inventors’ documents relating to conception and reduction to
practice of their invention;

4. Discussing, with employees of a patent holder and inventors, discovery in, and
the status of, any proceedings challenging the validity of any of that party’s
patents asserted in this case or other U.S. litigations between any of the same
parties or their affiliates;

5. Discussing discovery in, and the status of, proceedings challenging the validity
of the Asserted Patents with the patent holder’s post-grant counsel;

6. Discussing responses to the arguments advanced by the party attacking the

AMENDED STIPULATED PROTECTIVE ORDER 18 Case No, 3:19-mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 71 of 82

oOo ff NS DA Ww Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 19 of 30

validity of any patent asserted in this case or other U.S. litigations between any
of the same parties or their affiliates;

7. Drafting patent owner’s response and patent owner’s preliminary response to any
petition challenging the validity of any patent asserted in this case or other U.S.
litigations between any of the same parties or their affiliates;

g. Drafting declarations in support of patent owner’s response to any petition
challenging the validity of any patent asserted in this case or other U.S. litigations
between any of the same parties or their affiliates; and

9 Participating in the Foreign Actions or any related invalidity proceedings,
including in relation to the defense of any invalidity counterclaims on behalf of
the patent owner, which includes advising on, and arguing in respect of, the
validity and infringement of any amended claims filed in the F oreign Actions or
related invalidity proceedings.

To avoid any doubt, “prosecution” as used in this paragraph does not include representing a
party challenging a patent before a domestic or foreign agency (including, but not limited to, a reissue
protest, ex parte reexamination, or inter partes review).

11.3. Prohibited Activities. On the other hand, the term “prosecution” as used in this

 

paragraph does encompass the following activities:

1, Drafting or advising on any claim amendments to be proposed in any proceeding
before any foreign or domestic agency, or in any proceeding challenging the
validity of any patent asserted in this Litigation or any U.S. litigations between
any of the same parties or their affiliates;

2, Providing advice on the direction that proposed claim amendments should take
in any proceeding before any foreign of domestic agency, or in any proceeding
challenging the validity of any patent asserted in this Litigation or any US.
litigations between any of the same parties or their affiliates, and

3. Discussing potential claim amendments with counsel in connection with any

proceeding before any foreign or domestic agency, or in any proceeding

AMENDED STIPULATED PROTECTIVE ORDER 19 CASE No. 3:19-mc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 72 of 82

N

Oo oc NSN WwW wr & WwW

10
il
12
13
id
15
16
17
18
19
20
al
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 20 of 30

challenging the validity of any patent asserted this Litigation or any U.S.
litigations between any of the same parties or their affiliates.
11,4. Duration. This Prosecution Bar shall begin when access to “OUTSIDE ATTORNEYS’
EYES ONLY INFORMATION” or “HIGHLY CONFIDENTIAL — SOURCE CODE” is first received
by the affected individual and shall end two (2) years after final termination of this Litigation.

12. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compets
disclosure of any information or items designated in this action as “OUTSIDE ATTORNEYS’ EYES
ONLY INFORMATION”, “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL -
SOURCE CODE” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a copy
of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the
other litigation that some or all of the material covered by the subpoena or order is subject to this
Protective Order, Such notification shall include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena or
court order shall not produce any information designated in this action as “OUTSIDE ATTORNEYS’
EYES ONLY INFORMATION”, “CONFIDENTIAL INFORMATION” — or “HIGHLY
CONFIDENTIAL — SOURCE CODE” before a determination by the court from which the subpoena
or order issued, unless the Party has obtained the Designating Party’s permission. The Designating
Party shall bear the burden and expense of seeking protection in that court of its confidential material
—and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party
in this action to disobey a lawful directive from another court.

13. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in this

AMENDED STIPULATED PROTECTIVE ORDER 20 CASE No. 3119-Mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 73 of 82

at a OY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 21 of 30

action and designated as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION”,
“CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL — SOURCE CODE”, Such
information produced by Non-Parties in connection with this litigation is protected by the remedies
and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a
Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shalt:

L. promptly notify in writing the Requesting Party and the Non-Party that some or
all of the information requested is subject to a confidentiality agreement with a
Non-Party;

2. promptly provide the Non-Party with a copy of the Stipulated Protective Order
in this litigation, the relevant discovery request(s), and a reasonably specific
description of the information requested; and

3. make the information requested available for inspection by the Non-Party.

(c) Ifthe Non-Party fails to object or seek a protective order from this court within fourteen
(14) days of receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a determination by
the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
seeking protection in this court of its Protected Material.

14. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIALS

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Materia! to any person or in any circumstance not authorized under this Stipulated Protective Order,
the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

inform the person or persons to whom unauthorized disclosures were made of all the terms of this

AMENDED STIPULATED PROTECTIVE ORDER 2} CASE No. 3:19-mMc-80215-WHO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 74 of 82

a

oO CO ~JF A wr

10
1]
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 22 of 30

Order, and (d) request such person or persons to execute the “Acknowledgment of Protective Order”
that is aftached hereto as EXHIBIT A.

15. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

Counsel shail exert their best efforts to identify information (including documents or material)
protected from discovery by the attorney-client privilege, the work-product doctrine or any other
applicable privilege or immunity prior to the disclosure of any such documents or material. If
information subject to a claim of attorney-client privilege, work-product immunity, or other privilege,
doctrine, right, or immunity is nevertheless inadvertently or unintentionally produced, such production
shall in no way prejudice or otherwise constitute a waiver or estoppel as to any such privilege, doctrine,
right or immunity.

If a Producing Party unintentionally or inadvertently discloses information that it believes is
protected privileged or otherwise immune from discovery, the Party shall, within seven (7) business
days upon discovery of the disclosure, so advise the Receiving Party in writing, request the information
be returned, If that request is made, no Party to this Litigation shall thereafter assert on this basis that
the disclosure waived any privilege or immunity. If a Receiving Party receives information that the
Receiving Party believes may be subject to a claim of privilege or protection from discovery, the
Receiving Party shall promptly identify the information to the Producing Party.

When a Producing Party or Receiving Party identifies such privileged or protected information,
a Receiving Party: (1) shall not use, and shall immediately cease any prior use of, such information;
(2) shall immediately take reasonable steps to retrieve the information from others to which the
Receiving Party disclosed the information; (3) shall immediately, and not later than three (3) business
days after receipt of the Producing Party’s request, return to the Producing Party or destroy the
information and destroy all copies thereof; and (4) shall confirm to the Producing Party the destruction
under (3) above of all copies of the information not returned to the Producing Party. No one shali use
the fact or circumstances of production of the information in this Litigation to argue that any privilege
or protection has been waived. The cost, if any, for excising such documents or materials by the
Receiving Party shall be borne by the Producing Party. Notwithstanding this provision, no Party or its

Outside Counsel of Record shall be required to return or destroy any information that may exist on any

AMENDED STIPULATED PROTECTIVE ORDER 22 CASE No. 3:19-mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 75 of 82

BS

co oOo ~ DH

10
1]
2
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 23 of 30

disaster recovery backup system.

The Receiving Party may file a motion to compel the production of information identified by
the Producing Party as privileged or protected on the basis that: (a) the information was never
privileged or protected from disclosure; or (b) any applicable privilege or immunity has been waived
by some act other than the production of the information in this Litigation. Any such motion shall not
disclose or otherwise use the content of the inadvertently produced document or information (beyond
any information appearing on the privilege log) in any way. The parties expressly acknowledge that
documents which are inadvertently produced cannot be sequestered by a receiving party for submission
to the Court, Outside Counsel of Record for the Producing Party and Outside Counsel of Record for
the Receiving Party shall meet and confer in accordance with applicable law or Court rules regarding
any such motion to compel.

To the extent that any such inadvertently produced material has been used, included, referenced
or summarized in a pleading, deposition or other proceeding, nothing in this paragraph shall require a
Receiving Party to purge, redact or excise any such information that has been used in good faith before
a request for the return of the unintentionally produced material. Upon a request for return of the
inadvertently produced material, the Receiving Party shall refrain from any further use or
dissemination of the inadvertently produced material pending determination of the privilege status of

the inadvertently produced material pursuant to this Order and all applicable laws and rules.

16. PROCEDURE REGARDING HIPAA-PROTECTED INFORMATION AND
CONFIDENTIAL INFORMATION NOT RELEVANT TO THE LITIGATION

This Order is intended to comply with the HIPAA requirements of 45 CFR § 164.512(e)(1)(v).
A Producing Party may redact information that constitutes, embodies, or reflects “protected health
information” under HIPAA ftom documents and material produced in this Litigation. A Producing
Party may move for leave to redact any trade secret (as that term is defined in 18 U.S.C. § 1839(3)
and/or the Uniform Trade Secret Act, Cal. Civ. Code § 3426.1) that is not relevant to the Litigation,
and it may lodge the documents in question with the Court for the Court’s review in camera.
Alternatively, a Producing Party may produce such documents or material in unredacted form by
designating the document or material as “OUTSIDE ATTORNEYS’ EYES ONLY INF ORMATION”

in accordance with the provisions of this Order, and the Receiving Party shall treat all such “protected

AMENDED STIPULATED PROTECTIVE ORDER 23 CASE No. 3:19-n1c-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 76 of 82

DO 7 YN DB W & WD NH

Nm NB NM Nw NR ON OR ORD eS
co o~4 Tf OUtrllUmBUlUOULNUlUmre Dh Ulla

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 24 of 30

health information” accordingly. If a Party uses Protected Material containing “protected health
information” in an expert report or at deposition, trial, or any motion or other presentation in or to the
Court, the Party using such Protected Material shall redact the “protected health information” from
such Protected Material.

17. MISCELLANEOUS

17.4. Right to Further Relief. Nothing in this Order abridges the right of any person to seek
its modification by the court in the future.

17.2. Rights to Assert Other Objections. By stipulating to the entry of this Protective Order
no Party waives any right it otherwise would have to object to disclosing or producing any information
or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
any right to object on any ground to use in evidence of any of the material covered by this Protective
Order,

17.3. Filing Protected Material. In each of the Foreign Actions, the Party and its Outside
Counsel seeking to file and rely on Protected Material shall make ali relevant requests to the Court,
including, ifnecessary, requests for filing under seal, protective orders, or for confidential proceedings,
to seek to maintain the confidentiality of information obtained pursuant to the Subpoenas, and the other
Parties, to the extent they are also a party to the relevant Foreign Action, shall cooperate in making any
such requests. However, should such requests be denied, nothing in this Order prohibits a Party from
filing Protected Material with a Court in one of the Foreign Actions unless the Court in the Foreign
Action orders that the Protected Material not be filed. Nothing in this paragraph requires the Party
seeking to file and rely on Protected Material to appeal the denial of such a request before filing the
Protected Material.

17.4. Without written permission from the Designating Party or a court order secured after
appropriate notice to all interested persons, a Party may not file in the public record in the 1782
Proceeding any Protected Material. A Party that seeks to file under seal any Protected Material in the
1782 Proceeding must comply with Civil Local Rule 79-5 and this Court’s Standing Order on
Administrative Motions to Fite Under Seal. Protected Material may only be filed under seal pursuant

to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil

AMENDED STIPULATED PROTECTIVE ORDER 24 CASE No. 3:19-mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 77 of 82

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

4

Case 3:19-mce-80215-WHO Document 81 Filed 08/12/20 Page 25 of 30

Local Rule 79-5, a sealing order will issue only upon a request established that the Protected Material
at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If
a Receiving Party’s request to file Protected Material under seal pursuant to Civil Local Rule 79-5(c)
is denied by the Court, then the Receiving Party may file the Protected Material in the public record
pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by the Court.
18. FINAL DISPOSITION

Within sixty (60) days after the final disposition of the Litigation, as defined in Section 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such material, As
used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected Material. Whether the
Protected Material is returned or destroyed, the Receiving Party must submit a written certification to
the Producing Party (and, if not the same person or entity, to the Designating Party) by the sixty (60)-
day deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of the Protected Material.
Notwithstanding this provision, Counsel are entitled to retain an archival copy ofall pleadings, motion
papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
trial exhibits, expert reports, attorney work product, and consultant and expert work product, even if
such materials contain Protected Material. Any such archival copies that contain or constitute
Protected Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
19. OTHER PROCEEDINGS

The Protected Material governed by this Order may be used only in the Litigation, but not in
any other proceeding. By entering this Order and limiting the disclosure of information in this case,
the Court does not intend to preclude another court from finding that information may be relevant and
subject to disclosure in another case. Any person or Party subject to this Order who becomes subject
to a motion to disclose another Party’s Protected Material pursuant to this Order shall promptly notify
that Party of the motion so that the Party may have an opportunity to appear and be heard on whether

that information should be disclosed, as noted above in Section 12.

AMENDED STIPULATED PROTECTIVE ORDER 25 CASE No. 3:19-Mc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 78 of 82

bo

oOo fo YN DBD A & WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-me-80215-WHO Document 81 Filed 08/12/20 Page 26 of 30

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: August 6, 2020

Dated: August 6, 2020

Dated: August 6, 2020

AMENDED STIPULATED PROTECTIVE ORDER

FOLKMAN LLC

By: /s/ Theodore J. Folkman
Theodore J. Folkman
Attorney for Applicant Tlumina
Cambridge Ltd

WEIL GOTSHAL & MANGES LLP

By: /s/ Derek Walter
Edward R. Reines
Derek Walter
Attorneys for Applicant ILumina
Cambridge Ltd

HECHT PARTNERS LLP

By: /s/ Minyao Wang
Minyao Wang
Attorney for Applicant Illumina
Cambridge Ltd

26 CASE NO. 3:19-Mc-80215-WHG (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 79 of 82

Oo fo ~jDT BH wr &

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

4

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 27 of 30

Dated: August 6, 2020 QUINN EMANUEL URQUHART & SULLIVAN,
LLP

By: /s/ Joseph Milowie, FT

David Bilsker
Margaret Shyr
Anne §. Toker

Joseph Milowic, III

Attorneys for BGI Americas Corp., MGI
Americas Inc., and
Complete Genomics, Inc.

IT IS SO ORDERED.

1.
Dated: August 12, 2020 TAN - |!

"United States Magistrate Hidge
Thomas 8S. Hixson

 

AMENDED STIPULATED PROTECTIVE ORDER 27 CASE No, 3:19-mMc-80215-WHO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 80 of 82

eo oe SS DH A OE

10
li
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-me-80215-WHO Document 81 Filed 08/12/20 Page 28 of 30

EXHIBIT A
ACKNOWLEDGEMENT OF PROTECTIVE ORDER

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION
ILLUMINA CAMBRIDGE LTD. ) Case No. 3 [9-mc-80215-WHO (TSH)
Applicant )
v. } Judge: Hon. Thomas § Hixson.
COMPLETE GENOMICS, INC., ef al. )
Respondents )
)
1, , State that:

 

I have read and reviewed in its entirety the annexed Stipulated Protective Order (“Protective
Order”) that has been signed and entered in this matter.

T hereby agree to be bound by and comply with the terms of the Protective Order, and not to
disseminate or disclose any information subject to the Protective Order that | review or about which I
am told, to any person, entity, party, or agency for any reason, except in accordance with the terms of
the Protective Order.

I understand that contempt sanctions may be entered for violation of this Protective Order and
further agree to submit to the jurisdiction of this Court for the purposes of enforcement of the terms of
this Protective Order.

DATED this day of 20

Signature:

 

Typed/Printed Name:

 

AMENDED STIPULATED PROTECTIVE ORDER i CASE No.: 3: 19-mMc-80215-W HO (TSH)

 
Case 9:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 81 of 82

Oo 6 SN DO FH BR WD Ne

we 8B NO NB NO ORD ON ONO ea
oo yD BO OA fF YS NSF CS Oo me HD BHR A Be UNL ELULU

 

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 29 of 30

EXHIBIT B
ACKNOWLEDGEMENT OF PROTECTIVE ORDER

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION
ILLUMINA CAMBRIDGE LTD, } Case No. 3: 19-me-80215-WHO (TSH)
Applicant )
v. ) Judge: Hon. Thomas H. Hixson.
COMPLETE GENOMICS., INC., ef al. }
Respondents )
)
1. This agreement is made between:

[NAME OF COUNSEL or CONSULTANT] and

 

[NAME OF PARTICIPANT], residing at

 

[ADDRESS OF PARTICIPANT].

 

2. I understand that, in connection with the research project in which I am participating
today, I may receive information that is confidential, and that | may not share or disclose that
information with anyone (including members of my family) outside of this research group.

3. I agree not to disclose any information I learn here today to anyone outside of this
research group, or to not use such information in any way outside of my participation in this research
project today.

4, T agree that, at the end of the research project today, I will not keep or take with me any
documents or other materials shown to me, or any notes or other records I may make about those

documents or other materials shown to me today.

AMENDMED STIPULATED PROTECTIVE ORDER 1 CASE No.: 19-Mc-80215-W HO (TSH)

 
Case 5:20-mc-80152-WHO Document 13-1 Filed 09/08/20 Page 82 of 82

oe as DB Ww & WwW WY

So

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

:
i

Case 3:19-mc-80215-WHO Document 81 Filed 08/12/20 Page 30 of 30

Signed:

 

Name:

 

Date:

 

 
